Exhibit 10.1

EXECUTION VERSION

TRANSFER AGREEMENT

by and among

GCI DEVELOPMENT, LLC,

an Iowa limited liability company,

and

CHT PARTNERS, LP,

a Delaware limited partnership

August 31, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I. INTERPRETATION

     4   

Section 1.01

  Defined Terms      4   

Section 1.02

  Additional Defined Terms      9   

Section 1.03

  Exhibits      10   

Article II. AGREEMENT TO TRANSFER THE OWNED ASSETS

     11   

Section 2.01

  Transfer of Interests      11   

Section 2.02

  Owned Assets      11   

Section 2.03

  Operating Cash      13   

Section 2.04

  Down Payment      13   

Article III. DUE DILIGENCE

     13   

Section 3.01

  Investigation of Facilities      13   

Section 3.02

  Title      15   

Section 3.03

  Satisfaction of Conditions Precedent      15   

Article IV. REPRESENTATIONS AND WARRANTIES OF TRANSFEREE

     15   

Section 4.01

  Organization, Good Standing and Entity Authority      15   

Section 4.02

  Authorization and Binding Effect of Documents      15   

Section 4.03

  ERISA      16   

Section 4.04

  Absence of Conflicts      16   

Section 4.05

  Consents      16   

Section 4.06

  Broker’s or Finder’s Fees      17   

Section 4.07

  No Judgments      17   

Section 4.08

  No Insolvency      17   

Section 4.09

  Specially Designated National or Blocked Person      17   

Article V. INTENTIONALLY OMITTED

     18   

Article VI. INTENTIONALLY OMITTED

     18   

Article VII. REPRESENTATIONS AND WARRANTIES OF TRANSFEROR

     18   

Section 7.01

  Organization, Good Standing, Entity Authority and Qualification      18   

Section 7.02

  Authorization and Binding Effect of Documents      18   

Section 7.03

  Absence of Conflicts      18   

Section 7.04

  Consents      19   

Section 7.05

  Broker’s or Finder’s Fees      19   

Section 7.06

  ERISA      19   

Section 7.07

  Ownership of Owned Assets      19   

Section 7.08

  No Judgments      20   

Section 7.09

  No Governmental Approvals      20   

Section 7.10

  No Insolvency      20   

 

i



--------------------------------------------------------------------------------

Article VIII. BUSINESS REPRESENTATIONS

     21   

Section 8.01

  Financial Statements; No Undisclosed Liabilities; Absence of Certain Changes
     21   

Section 8.02

  Books and Records; Internal Controls      22   

Section 8.03

  Obligations      22   

Section 8.04

  Medicare; Medicaid      22   

Section 8.05

  No Possessory Rights      22   

Section 8.06

  Employees      23   

Section 8.07

  Licenses      23   

Section 8.08

  Litigation      23   

Section 8.09

  Environmental Matters      23   

Section 8.10

  Compliance with Laws      23   

Section 8.11

  Residence Agreements      24   

Section 8.12

  Taxes      24   

Section 8.13

  Personal Property      24   

Section 8.14

  Title      24   

Section 8.15

  Contracts      25   

Section 8.16

  Insurance      25   

Section 8.17

  Condemnation      25   

Section 8.18

  Purchase Rights      25   

Section 8.19

  Compliance with Permitted Exceptions      25   

Section 8.20

  Utilities      25   

Section 8.21

  Existing Owner Financing Documents      26   

Section 8.22

  Management Documents      26   

Section 8.23

  Facility Use      26   

Article IX. COVENANTS

     26   

Section 9.01

  Publicity      26   

Section 9.02

  Commercially Reasonable Efforts      27   

Section 9.03

  No Recordation      27   

Section 9.04

  Licenses      27   

Section 9.05

  Casualty      27   

Section 9.06

  Condemnation      27   

Section 9.07

  Operation of Business      27   

Article X. CONDITIONS PRECEDENT TO THE OBLIGATION OF TRANSFEREE AND TRANSFEROR
TO CLOSE

     28   

Section 10.01

  Conditions to Transferee’s Obligation to Close      28   

Section 10.02

  Conditions to Transferor’s Obligation to Close      28   

Article XI. CLOSING

     29   

Section 11.01

  Time and Place      29   

Section 11.02

  Delivery of Documents at Closing      30   

Article XII. INDEMNITY; DEFAULT; DAMAGES

     31   

Section 12.01

  Survival      31   

Section 12.02

  Transferee’s Remedies for Transferor’s Defaults      31   

Section 12.03

  Transferor’s Remedies for Transferee’s Defaults      32   

 

ii



--------------------------------------------------------------------------------

Section 12.04

 

Indemnification by Transferee

     32   

Section 12.05

 

Indemnification by Transferor

     32   

Section 12.06

 

Administration of Indemnification

     33   

Section 12.07

 

Exclusivity

     33   

Section 12.08

 

Limitation of Liability

     34   

Section 12.09

 

Business Representations Damages Cap

     34   

Article XIII. DOWN PAYMENT AND ESCROW

     34   

Section 13.01

 

Investment of Down Payment

     34   

Section 13.02

 

Disbursement of Down Payment

     34   

Section 13.03

 

Disputes

     36   

Section 13.04

 

Compensation

     36   

Section 13.05

 

Liability of Escrow Agent

     37   

Article XIV. JOINT VENTURE AND FACILITY DOCUMENTS

     37   

Section 14.01

 

Formation of Joint Venture

     37   

Section 14.02

 

Termination of Existing Facility Documents

     38   

Section 14.03

 

New Facility Documents

     38   

Section 14.04

 

Other Documents

     39   

Section 14.05

 

Escrow

     40   

Article XV. FEES AND EXPENSES

     40   

Section 15.01

 

Fees and Expenses

     40   

Section 15.02

 

Title Costs

     41   

Section 15.03

 

Transfer Taxes

     41   

Section 15.04

 

Prorations

     41   

Section 15.05

 

Other Closing Costs

     42   

Section 15.06

 

Closing Cost Allocation

     42   

Article XVI. REFINANCING AND HUD LOAN ASSUMPTIONS

     43   

Section 16.01

 

Cooperation

     43   

Section 16.02

 

Financing Fees

     43   

Section 16.03

 

Refinancing Closing

     43   

Article XVII. ASSUMED AND RETAINED LIABILITIES

     43   

Section 17.01

 

Retained Liabilities

     43   

Section 17.02

 

Assumed Liabilities

     44   

Article XVIII. MISCELLANEOUS

     44   

Section 18.01

 

Further Actions

     44   

Section 18.02

 

Shenandoah Facility

     44   

Section 18.03

 

Notices

     45   

Section 18.04

 

Entire Agreement

     46   

Section 18.05

 

Not Construed Against Drafter

     46   

Section 18.06

 

Binding Effect; Benefits

     46   

Section 18.07

 

Assignment

     46   

Section 18.08

 

Governing Law

     47   

 

iii



--------------------------------------------------------------------------------

Section 18.09

 

Amendments and Waivers

     47   

Section 18.10

 

Severability

     47   

Section 18.11

 

Headings

     47   

Section 18.12

 

Counterparts

     47   

Section 18.13

 

References

     47   

Section 18.14

 

Exhibits

     47   

Section 18.15

 

Attorneys’ Fees

     47   

Section 18.16

 

Waiver of Jury Trial

     48   

Section 18.17

 

Facsimile and PDF Signatures

     48   

Section 18.18

 

Informational Meetings

     48   

 

EXHIBITS A    Facilities; Facility Owners B.    Refinancing Term Sheet

 

iv



--------------------------------------------------------------------------------

TRANSFER AGREEMENT

THIS TRANSFER AGREEMENT (this “Agreement”) is dated as of the 31st day of
August, 2012, by and among GCI DEVELOPMENT, LLC, an Iowa limited liability
company (“Transferor”) and CHT PARTNERS, LP, a Delaware limited partnership
(“Transferee”). Certain capitalized terms used herein are defined in
Section 1.01.

RECITALS:

A. Transferor is the sole member of CHT GCI PARTNERS I, LLC, a Delaware limited
liability company (the “Company”).

B. Transferor is also the sole member of (i) Vinton, IA Assisted Living
Facility, L.L.C., an Iowa limited liability company, (ii) Webster City, IA
Assisted Living Facility, L.L.C., an Iowa limited liability company,
(iii) Nevada, IA Assisted Living Facility, LLC, an Iowa limited liability
company, (iv) Grinnell, IA Assisted Living Facility, L.L.C., an Iowa limited
liability company, (v) Indianola, IA Assisted Living Facility, L.L.C., an Iowa
limited liability company and (vi) Shenandoah, IA Assisted Living Facility , LLC
(each a “Facility Owner” and collectively, the “Facility Owners”).

C. Except for Nevada, IA Assisted Living Facility, LLC, each of the Facility
Owners owns the fee simple interest in the assisted living facility described
across from such Facility Owner’s name on Exhibit A attached hereto (the
“Facilities”).

D. Nevada, IA Assisted Living Facility, LLC holds a ground lease interest in its
Facility with an option to purchase.

E. Transferor shall cause the Company to form, prior to the Pool One Closing (as
hereinafter defined), a new Delaware “C” corporation wholly owned by the Company
(“TRS”).

POOL ONE ACQUISITION

F. Transferor and Transferee are pursuing a refinancing of the Pool One
Facilities (as defined on Exhibit A) with KeyBank (“Lender”) on the terms set
forth on Exhibit B attached hereto (the “Refinancing Term Sheet”) and such other
terms and conditions as are reasonably satisfactory to both Transferor and
Transferee (the “Refinancing”).

G. Prior to the Pool One Closing, Transferee shall form, on behalf of the
Company, the following three (3) new Delaware entities, which immediately
following the Restructuring (as hereinafter defined) and Pool One Closing, shall
be wholly owned by the Company: (i) Vinton IA Assisted Living Owner, LLC, a
Delaware limited liability company, (ii) Webster City IA Assisted Living Owner,
LLC, a Delaware limited liability company, and (iii) Nevada IA Assisted Living
Owner, LLC, a Delaware limited liability company (each a “New Pool One Facility
Owner” and collectively the “New Pool One Facility Owners”).

H. Prior to the Pool One Closing, Transferee shall form, on behalf of the TRS,
the following three (3) new Delaware entities, which immediately following the
Restructuring and Pool One Closing, shall be wholly owned by the TRS: (i) Vinton
IA Assisted Living Tenant,

 

1



--------------------------------------------------------------------------------

LLC, a Delaware limited liability company, (ii) Webster City IA Assisted Living
Tenant, LLC, a Delaware limited liability company, and (iii) Nevada IA Assisted
Living Tenant, LLC, a Delaware limited liability company (each a “New Pool One
Facility Tenant” and collectively the “New Pool One Facility Tenants”).

I. At the Pool One Closing, Transferor intends to cause the applicable Facility
Owners to transfer and convey to the applicable New Pool One Facility Owners the
Owned Assets associated with the Pool One Facilities, which shall be deemed to
have the values set forth for the applicable facilities on Schedule R-H attached
hereto and by this reference made a part hereof (the “Pool One Transferor
Contribution”).

J. At the Pool One Closing, in return for an approximately seventy-five percent
(75%) membership interest in the Company (the “Transferee’s Equity Share”),
Transferee intends to contribute to the Company an amount equal to approximately
(i) Four Million Seven Hundred Eighty-Six Thousand Five Hundred Ninety-Eight and
No/100 Dollars ($4,786,500.00)(the “Transferee Pool One Cash Contribution
Amount”)(subject to adjustment as set forth herein provided that in no event
shall the Transferee Pool One Cash Contribution Amount be an amount less than
that necessary for the resulting membership interest of Transferee in the
Company to be less than 75%), plus (ii) Transferee’s pro-rata share of Shared
Expenses relating to the Pool One Closing (collectively, the “Transferee Pool
One Contribution”)(and after which, Transferor will retain an approximately
twenty-five percent (25%) membership interest in the Company, the “Transferor’s
Equity Share”).

K. A portion of the Transferee Pool One Contribution and the Refinancing, in an
amount equal to approximately Six Million Four Hundred Fifty-Seven Thousand One
Hundred Eighty-Seven and 17/100 Dollars ($6,457,187.17) (the “Existing Financing
Payoff Amount”), shall be utilized at the Pool One Closing to prepay in full the
existing financing encumbering the Pool One Facilities.

L. That portion of the cash held by the Company immediately after the Pool One
Closing equal to the amount by which the value of the Pool One Transferor
Contribution, less the Transferor’s pro-rata share of Shared Expenses for the
Pool One Closing exceeds the Transferor’s equity share in the Company (the “Pool
One Transferor Distribution”) shall be distributed to Transferor immediately
after the Pool One Closing in order to reduce the Transferor’s Equity Share to
25%.

M. That portion of the Transferee Pool One Contribution remaining after payment
of the Existing Financing Payoff Amount, the Transferee’s Shared Expenses and
the Pool One Transferor Distribution, if any, shall be used by the Company for
working capital purposes.

POOL TWO ACQUISITION

N. Transferor and Transferee are also pursuing the assumption of certain
existing U.S. Department of Housing and Urban Development (“HUD”) loans
encumbering the Pool Two Facilities (as defined on Exhibit A) on such other
terms and conditions as are reasonably satisfactory to both Transferor and
Transferee (the “HUD Loan Assumptions”).

 

2



--------------------------------------------------------------------------------

O. Subject to receipt of HUD consent to the HUD Loan Assumptions, Transferor and
Transferee shall cause the Company, prior to the Pool Two Closing, to form the
following two (2) new Delaware entities, which shall be wholly owned by the
Company: (i) Grinnell IA Assisted Living Owner, LLC, a Delaware limited
liability company, and (ii) Indianola IA Assisted Living Owner, LLC, a Delaware
limited liability company (each a “New Pool Two Facility Owner” and collectively
the “New Pool Two Facility Owners”; the New Pool One Facility Owners and the New
Pool Two Facility Owners shall be together referred to individually a “New
Facility Owner” and collectively as the “New Facility Owners”).

P. Subject to receipt of HUD consent to the HUD Loan Assumptions, Transferor and
Transferee shall cause the Company to cause the TRS, prior to the Pool Two
Closing, to form the following two (2) new Delaware entities: (i) Grinnell IA
Assisted Living Tenant, LLC, a Delaware limited liability company, and
(ii) Indianola IA Assisted Living Tenant, LLC, a Delaware limited liability
company (each a “New Pool Two Facility Tenant” and collectively the “New Pool
Two Facility Tenants”; the New Pool One Facility Tenants and the New Pool Two
Facility Tenants shall be together referred to individually a “New Facility
Tenant” and collectively as the “New Facility Tenants”).

Q. At the Pool Two Closing, Transferor intends to cause the applicable Facility
Owners to transfer and convey to the applicable New Pool Two Facility Owners the
Owned Assets associated with the Pool Two Facilities, which shall be deemed to
have the values set forth for the applicable facilities on Schedule R-H (the
“Pool Two Transferor Contribution” and together with the Pool One Transferor
Contribution, the “Transferor Contribution”).

R. At the Pool Two Closing, Transferee intends to contribute to the Company an
amount equal to approximately (i) Three Million Eighty-Nine Thousand and No/100
Dollars ($3,089,000.00)(the “Transferee Pool Two Cash Contribution
Amount”)(subject to adjustment as set forth herein provided that in no event
shall the Transferee Pool Two Cash Contribution Amount be an amount less than
that necessary for the Transferee to maintain Transferee’s Equity Share), plus
(ii) Transferee’s pro-rata share of Shared Expenses relating to the Pool Two
Closing (collectively, the “Transferee Pool Two Contribution”) and after which,
Transferor will retain an the Transferor’s Equity Share.

S. That portion of the cash held by the Company immediately after the Pool Two
Closing equal to the amount by which the value of the Pool Two Transferor
Contribution, less the Transferor’s pro-rata share of Shared Expenses for the
Pool Two Closing exceeds the Transferor’s equity share in the Company (the “Pool
Two Transferor Distribution”) shall be distributed to Transferor immediately
after the Pool Two Closing in order to reduce the Transferor’s Equity Share to
25%; provided, however, that $500,000 of the Pool Two Transferor Distribution
shall be placed into the Indianola Performance Escrow (as hereinafter defined)
and distributed pursuant to the terms thereof.

T. That portion of the Transferee Pool Two Contribution remaining after payment
of the Transferee’s Shared Expenses and the Pool Two Transferor Distribution, if
any, shall be used by the Company for working capital purposes.

 

3



--------------------------------------------------------------------------------

U. The steps described in the foregoing Recitals E-S to form a new joint venture
for the purpose of owning and operating the Facilities, as well as any other
structuring required pursuant to the Refinancing and HUD Loan Assumptions and
agreed to by Transferor and Transferee in their reasonable discretion, shall
hereinafter be referred to as the “Restructuring.”

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Article I.

INTERPRETATION

Section 1.01 Defined Terms. As used herein, the following terms shall have the
meanings indicated:

Access Agreement: that certain Access Agreement entered into between Transferor
and Transferee dated June 28, 2012.

Affiliate: With respect to any specified Person that is not an individual,
another Person which, directly or indirectly, controls, is controlled by, or is
under common control with, the specified Person.

Business Day: Any day, other than a Saturday, a Sunday or a day on which banks
in New York City are required or authorized to close.

Charter Documents: (i) with respect to any Person which is a corporation, the
certificate of incorporation and bylaws of such Person, (ii) with respect to any
Person which is a limited liability company, the certificate of formation and
operating or limited liability company agreement of such Person, and (iii) with
respect to any Person which is a limited partnership, the certificate of limited
partnership and partnership agreement of such Person.

Code: The United States Internal Revenue Code of 1986, as amended.

Company Subsidiaries: From and after Pool One Closing, TRS, the Facility Owners,
the New Facility Owners, and the New Facility Tenants.

Contract Date: The date of this Agreement, set forth in the introductory
paragraph.

Disclosure Statement: The Disclosure Statement prepared by Transferor and
delivered to Transferee, as updated prior to each of the Pool One Closing and
the Pool Two Closing.

Documents: This Agreement and all Exhibits hereto, and each other agreement,
certificate or instrument delivered pursuant to this Agreement.

Down Payment: The Initial Down Payment and the Second Down Payment.

Due Diligence Period: With respect to the Pool One Facilities, a period ending
at 5:00pm EST on August 23, 2012, as the same may be extended by the mutual
written consent of the parties hereto. With respect to the Pool Two Facilities,
a period commencing on October 1, 2012

 

4



--------------------------------------------------------------------------------

and ending at 5:00pm EST on November 30, 2012, provided that if the Pool Two
Closing does not close within 15 days thereafter, Transferee shall have the
right to reasonably request updated due diligence prior to the Pool Two Closing
and any objection to new matters appearing during such update which have a
financial or material non-financial impact on the Pool Two Facilities.

Environmental Claims: All claims for reimbursement, remediation, abatement,
removal, clean up, contribution, personal injury, property damage, damage to
natural resources or violations of Environmental Laws, made by any Governmental
Entity or other Person arising from or in connection with the (i) spill, leak,
emission, discharge or release of any Hazardous Materials over, on, in, under or
from the Real Property, or (ii) violation of any Environmental Laws with respect
to the Real Property.

Environmental Laws: Any federal, state or local law, statute, rule, regulation,
order, ordinance, decree, injunction, judgment, governmental restriction or any
other requirement of law (including common law) regulating Hazardous Materials
or relating to the protection of human health and safety from Hazardous
Materials or relating to the protection of natural resources or the environment
and applicable to the Real Property.

Environmental Liabilities: All Liabilities under any Environmental Laws arising
from or in connection with the Real Property, including, without limitation, any
obligations to manage, control, contain, remove, remedy, respond to, clean up or
abate any spill, leak, emission, discharge or release of any Hazardous
Materials, pollution, contamination or radiation into any water, soil, sediment,
air or other environmental media.

ERISA: The Employee Retirement Income Security Act of 1974, as amended.

Escrow Agent: First American Title Insurance Company, National Commercial
Services Office in Orlando, Florida.

Existing Owner Financing: The existing mortgage financing obtained by the
applicable Facility Owners with respect to the Pool One and Pool Two Facilities.

GAAP: United States generally accepted accounting principles, consistently
applied.

Governmental Entity: Any governmental authority, agency, commission, board or
public authority.

Hazardous Materials: Any material that: (i) is or contains asbestos, urea
formaldehyde insulation, polychlorinated biphenyls, petroleum or petroleum
products, radon gas, or microbiological contamination, (ii) the presence of
which in the environment requires remediation or abatement pursuant to any
Environmental Law, or is defined, listed or identified pursuant to any
Environmental Law as a “hazardous waste,” “hazardous substance,” “toxic
substance” or words of similar import, or (iii) is regulated under any
Environmental Law; provided, however, that Hazardous Material shall not include
(a) cleaning material, pre-packaged supplies, and petroleum products customarily
used in the operation and maintenance of comparable properties, (b) cleaning
materials, personal grooming items, and other items sold in pre-packaged
containers for consumer use and used by tenants and residents in the Facilities,
(c) any pharmaceuticals, vaccines or medical products or devices, or medical
waste or biological

 

5



--------------------------------------------------------------------------------

waste, including those materials defined as “medical waste” or “biological
waste” under Environmental Laws, and (d) petroleum products used in the
operation and maintenance of motor vehicles from time to time located on the
Facilities’ parking areas and equipment, so long as, to the extent required, all
applicable Licenses for the use of any of the foregoing have been obtained and
are in full force and effect and so long as all the foregoing are used, stored,
handled, transported and disposed of, and otherwise managed in quantities and
types appropriate for such activities and in compliance with all Environmental
Laws.

Healthcare Permits: All licenses, permits, certifications or approvals issued by
Governmental Entities necessary for Facility Owners to provide healthcare and
other assisted living services to Residents as are provided or offered by
Facility Owners as of the Contract Date.

Indianola Performance Escrow: An escrow agreement entered into by and among the
Transferor, the Transferee and the Company whereby $500,000 of the Pool Two
Transferor Distribution shall be placed in escrow until such time as the
Facility located in Indianola, Iowa produces a minimum of $200,000 of trailing
three month operating margin, as defined on Schedule I attached hereto. If the
Facility does not satisfy the foregoing test by the first anniversary of the
Pool Two Closing Date, the Indianola Performance Escrow shall be paid to the
Transferee.

Initial Down Payment: The sum of One Hundred Thousand and No/100 Dollars
($100,000.00).

Liabilities: Liabilities, obligations, commitments or responsibilities of any
nature whatsoever, whether direct or indirect, matured or unmatured, fixed or
unfixed, known or unknown, accrued, asserted or unasserted, choate or inchoate,
liquidated or unliquidated, secured or unsecured, absolute, contingent or
otherwise, including any direct or indirect indebtedness, guaranty, endorsement,
claim, Loss, Taxes, damage, deficiency, cost or expense, but excluding, with
respect to the relationships among the parties to this Agreement created
hereunder, consequential damages.

Licenses: All certificates, licenses, and permits issued by Governmental
Entities in connection with the ownership, leasing, use, occupancy, operation,
and maintenance of the Facilities, including the Healthcare Permits.

Lien: Any mortgage, deed of trust, pledge, hypothecation, title defect, right of
first refusal, security or other adverse interest, voting trust agreement,
community property interest, encumbrance, claim, option, lien, lease or charge
of any kind, whether voluntarily incurred or arising by operation of law or
otherwise, affecting any assets or property, including any agreement to give or
grant any of the foregoing, any conditional sale or other title retention
agreement, and the filing of or agreement to give any financing statement with
respect to any assets or property under the Uniform Commercial Code or
comparable law of any jurisdiction.

Loss: With respect to any Person, any and all costs, obligations, liabilities,
demands, claims, settlement payments, awards, judgments, fines, penalties,
damages, and reasonable out-of-pocket expenses, including court costs and
reasonable attorneys’ fees, whether or not arising out of a third party claim,
but excluding consequential damages.

 

6



--------------------------------------------------------------------------------

Material Adverse Effect: Any change, event, development or effect that
individually or in the aggregate has a material adverse effect on (a) the
assets, business, operations, capitalization, financial condition (including
Liabilities) or results of operations of the Company, the Facility Owners, the
New Facility Owners, the Facilities, or the Real Property in the aggregate or
(b) the ability of the parties to consummate the transactions contemplated by
this Agreement, but excluding (i) any event, circumstance or condition resulting
from any change in economic, industry or market conditions (whether general or
regional in nature or limited to any area where a Facility is located); (ii) any
change in Law or regulatory policy of general applicability that does not affect
only the Company or the Facilities; (iii) the effect of any change in the United
States economy or financial markets in general; (iv) any effect resulting from
the announcement of this Agreement or Transferor’s compliance with this
Agreement or the Documents.

Medicaid/Medicare Contracts: Any contracts with any Governmental Entity or other
Person, which are necessary for the Facility Owners or facility managers to be
reimbursed, paid or otherwise compensated for the care of elderly, disabled or
low income individuals at the Facilities, pursuant to Title XVIII or Title XIX
of the Social Security Act, Title 42 United States Code, Chapter 7, as amended
from time to time, or any similar state law governing the care of elderly,
disabled or low income individuals. For purposes of this definition, the term
‘care’ includes any acute health care, long term care, preventive care or other
type of health care, or any goods or services provided in connection with the
provision of such care.

Permitted Exceptions: (i) The Lien of real estate taxes and assessments and
other charges by Governmental Entities that are not yet delinquent, (ii) the
rights of Residents under the Residence Agreements, (iii) such matters as are
shown on the Pro Forma Title Policies, (iv) the lien of any equipment lease or
financing or purchase money Lien, in each case incurred in the ordinary course
of business consistent with past practice, (v) Liens set out in Section 1.01 of
the Disclosure Statement and (vi) such other matters as are approved by
Transferee in writing or that are permitted pursuant to the terms of this
Agreement.

Person: Any individual, partnership, corporation, limited liability company,
trust or other legal entity.

Pro-Forma Title Policies: The Pro-Forma Title Policies prepared and delivered by
the Escrow Agent to the Company on or before the expiration of the applicable
Due Diligence Period, with respect to the issuance by the Escrow Agent of an
owner’s policy of title insurance insuring each New Facility Owner’s title to
the applicable Real Property, effective as of the acquisition by the Company of
the Real Property as provided herein.

Real Property: The Land and all buildings, structures, fixtures and other
improvements located thereon, as more fully described in Exhibit A, including
all permits, easements, Licenses, rights-of-way, rights and related
appurtenances.

Resident: Each individual resident at the Facilities in his/her capacity as
such.

 

7



--------------------------------------------------------------------------------

Resident Deposits: All deposits or advances of any kind or nature from any
Resident.

Resident Pre-paid Rent: All rental amounts paid in advance of the date when such
payment is due by any Resident.

Second Down Payment: the sum of Three Hundred Thousand and No/100 Dollars
($300,000.00).

Specially Designated National or Blocked Person: (i) A person or entity
designated by the U.S. Department of the Treasury’s Office of Foreign Assets
Control from time to time as a “specially designated national or blocked person”
or similar status, (ii) a person or entity described in Section 1 of U.S.
Executive Order 13224, issued on September 23, 2001 (the “Executive Order”), or
(iii) a person or entity otherwise identified by Governmental Entity or legal
authority as a person with whom a United States Person is prohibited from
transacting business. As of the date hereof, a list of such designations and the
text of the Executive Order are published under the internet website address
www.ustreas.gov/offices/enforcement/ofac.

Taxes: All federal, state, local and foreign taxes including, without
limitation, income, gains, transfer, unemployment, withholding, payroll, social
security, real property, personal property, excise, sales, use and franchise
taxes, levies, assessments, imposts, duties, licenses and registration fees and
charges of any nature whatsoever, including interest, penalties and additions
with respect thereto and any interest in respect of such additions or penalties,
but excluding impact fees or other similar exactions levied or payable in
connection with the development or operation of any of the Facilities and
excluding special assessments.

Tax Return: Any return, filing, report, declaration, questionnaire or other
document required to be filed for any period with any taxing authority (whether
domestic or foreign) in connection with any Taxes (whether or not payment is
required to be made with respect to such document).

Title Commitment: A current commitment for title insurance for each of the
Facilities.

Title Policy: As applicable, an owner’s policy of title insurance insuring each
New Facility Owner’s title to the applicable Real Property, effective as of the
acquisition by each New Facility Owner of the Real Property as provided herein
or a loan policy of title insurance as required by the Lender or any other
lender providing financing relating to the Pool One Closing or the Pool Two
Closing.

Transferor Reimbursable Transaction Costs: all actual out-of-pocket costs and
expenses incurred by Transferee in connection with the applicable transactions
contemplated by this Agreement.

United States Person: (i) Any individual or business entity, regardless of
location, that is a resident of the United States; (ii) any individual or
business entity physically located within the United States; (iii) any business
entity organized under the laws of the United States or of any state, territory,
possession, or district thereof; and (iv) any business entity, wheresoever
organized or doing business, which is owned or controlled by an individual or
business entity specified in (i) or (iii) above.

 

8



--------------------------------------------------------------------------------

Section 1.02 Additional Defined Terms. As used herein, the following terms shall
have the meanings defined in the recitals or sections indicated below:

 

Agreement    Preamble Assignment and Assumption Agreement    Section 14.03(d)
Assumed Liabilities    Section 18.02 Business Representations    Introductory
paragraph to Article VIII Business Representations Damages Cap    Section 12.09
Closing    Section 11.01 Closing Conditions    Section 10.01 Closing Date   
Section 3.03 Closing Statement    Section 11.02(a)(iv) Company    Recital A
Contracts    Section 8.15 Cut-Off Time    Section 15.04 Deed Transfers   
Section 14.03(a) Documents    Section 15.01(a) Due Diligence Materials   
Section 3.01(f) Environmental Reports    Section 8.09 Executive Order    Section
1.01, definition of Specially Designated National or Blocked Person Facility
Agreements    Section 2.02(c) Facility/Facilities    Recital C Facility Owners
   Recital B Failure of Condition Notice    Section 13.02(e) Financials   
Section 8.01(a) HUD    Recital N HUD Loan Assumptions    Recital N Improvements
   Section 2.02(a)(i) Indemnification and Contribution Agreement    Section
14.04(a) Indemnified Party    Section 12.06(a) Indemnifying Party    Section
12.06(a) JV Agreement    Section 14.01(a) Land    Section 2.02(a)(i) Lender   
Recital G Loan    Section 14.04(a) Local Counsel Costs    Section 15.01(b)
Manager Pooling Agreement    Section 14.03(e) New Pool One Facility Owner(s)   
Recital G New Pool One Facility Tenant(s)    Recital H New Facility Owner(s)   
Recital O New Management Agreement    Section 14.03(c) Operating Cash Infusion
   Section 2.03 Operating Lease    Section 14.03(b) Other Refinancing Fees and
Expenses    Section 16.02 Other Shared Closing Costs    Section 15.04 Owned
Assets    Section 2.02

 

9



--------------------------------------------------------------------------------

Personal Property    Section 2.02(b)(v) Pool One Closing    Section 11.01(a)
Pool One Closing Date    Section 11.01(a) Pool One Transferor Contribution   
Recital I Pool Two Closing    Section 11.01(b) Pool Two Closing Date    Section
11.01(b) Pool Two Transferor Contribution    Recital S Property Taxes    Section
15.04(a) Prorations    Section 15.04 Refinancing    Recital F Refinancing Fee   
Section 16.02 Refinancing Term Sheet    Recital F Refinancing Third-Party Costs
   Section 15.01(b) Residence Agreements    Section 2.02(c) Restructuring   
Recital U Restructuring Documents    Section 14.05 Retained Assets    Section
2.02 Retained Liabilities    Section 18.01 Shared Expenses    Section 15.05
Shenandoah Facility    Section 18.02 Survey    Section 3.02(a) Third-Party Costs
   Section 15.01(b) Title Insurance Costs    Section 15.02 Transfer Taxes   
Section 15.03 Transferee    Preamble Transferee Pool One Cash Contribution
Amount    Recital J Transferee Pool One Contribution    Recital J Transferee
Pool Two Cash Contribution Amount    Recital R Transferee Pool Two Contribution
   Recital R Transferee Default Notice    Section 13.02(d) Transferee Notice of
Objection to Transferor Reimbursable Transaction Costs    Section 13.02(e)
Transferee’s Objection Notice    Section 13.02(d) Transferor    Preamble
Transferor Board Consent    Section 7.02(a) Transferor Contribution    Recital Q
Transferor Default Notice    Section 13.02(c) Transferor’s Failure of Condition
Objection Notice    Section 13.02(e) Transferor’s Objection Notice    Section
13.02(c) TRS    Recital D

Section 1.03 Exhibits. The inclusion of any information on any one exhibit will
constitute disclosure of such information for all purposes hereunder, and
information need not be repeated on multiple exhibits.

 

10



--------------------------------------------------------------------------------

Article II.

AGREEMENT TO TRANSFER THE OWNED ASSETS

Section 2.01 Transfer of Interests.

(a) Upon and subject to the terms and conditions provided herein, at the Pool
One Closing, Transferee will pay the Pool One Transferee Contribution as
follows: Transferee shall contribute to the Company an amount equal to the Pool
One Transferee Contribution less 3/5 of the Down Payment, which shall be
credited and paid to the Company pursuant to Article XIII. Upon and subject to
the terms and conditions provided herein, at the Pool Two Closing, Transferee
shall contribute to the Company an amount equal to the Pool Two Transferee
Contribution less 2/5 of the Down Payment.

(b) On the Pool One Closing Date, Transferor shall cause the Owned Assets with
respect to the Pool One Facilities to be transferred to the Company free and
clear of any Lien, and the Company shall assume the Pool One Transferor
Contribution in accordance with the terms of this Agreement. On the Pool Two
Closing Date, Transferor shall cause the Owned Assets with respect to the Pool
Two Facilities to be transferred to the Company free and clear of any Lien other
than Permitted Exceptions, and the Company shall assume the Pool Two Transferor
Contribution in accordance with the terms of this Agreement.

Section 2.02 Owned Assets. As of the Pool One Closing and Pool Two Closing,
Transferor shall take such steps as may be necessary so that all tangible and
intangible assets, excluding any assets leased or licensed from a third party or
listed on Schedule 2.02(g) (“Retained Assets”), used in, and material to, the
operation of the Facilities as they are currently being operated by the Pool One
Facility Owners and Pool Two Facility Owners, respectively as applicable (as
further described below, the “Owned Assets”) will be owned by the Company or the
Company Subsidiaries (as the case may be) free of all Liens, other than
Permitted Exceptions. The Owned Assets include the following:

(a) Real Property.

(i) The Real Property, including, but not limited to, a fee simple interest in
those certain real properties consisting of land (“Land”) and all buildings,
structures, fixtures and other improvements located thereon (“Improvements”),
such Land and Improvements being more particularly described in Exhibit A.

(ii) All right, title and interest of the Facility Owners as landlord (whether
named as such therein, or by assignment or otherwise), including, but not
limited to, in any leases and subleases (including Residence Agreements), if
any, regarding the Real Property now existing or in effect at the applicable
Closing, and all amendments, modifications, supplements, renewals and extensions
thereof, together with any security deposits made by the lessees or Residents
thereunder.

(b) Personal Property.

(i) Any and all furniture, fixtures, furnishings, inventory, machinery and
equipment used in connection with the Facilities, and all other personal
property used

 

11



--------------------------------------------------------------------------------

in connection with the Real Property and located upon the Real Property now or
as of the applicable Closing. In no event shall the Personal Property include
any property owned by any Resident.

(ii) All existing warranties and guaranties (express or implied) issued to the
Facility Owners (or any prior owner or lessee of the Facilities, to the extent
any Facility Owner has an interest therein) in connection with the Improvements
or the Personal Property described in paragraph (b)(i) above.

(iii) All rights to hold Resident Deposits or other tenant security deposits
received or held in connection with each Facility, but excluding any Retained
Assets.

(iv) The tangible and intangible property described in Sections 2.02(b)(i)
through 2.02(b)(iv) shall be referred to herein as the “Personal Property.”

(c) Facility Agreements and Residence Agreements. All rights of Facility Owners
in, to and under all contracts, leases, subleases, agreements, commitments and
other arrangements, and any amendments or modifications thereof, used or useful
in the operation of the Facilities as of the date hereof or made or entered into
by the Facility Owners between the date hereof and the applicable Closing Date
in compliance with this Agreement (the “Facility Agreements”), and all
occupancy, residency, tenancy and similar written agreements entered into in the
ordinary course of business with Residents, and all amendments, modifications,
supplements, renewals, and extensions thereof (“Residence Agreements”).

(d) Records. True and complete copies of all of the books, records, accounts,
files, logs, ledgers and journals pertaining to or used in the operation of the
Facilities, including, but not limited to, any electronic data stored on
computer disks or tapes, and originals of any of the foregoing that relate to
the Facilities, together with the basic corporate, partnership or limited
liability company documents and records of the Company, the TRS, the New
Facility Owners, the Facility Tenants. The Company shall provide Transferor
access to any such records for seven (7) years following each Closing Date.

(e) Licenses. Any and all Licenses now held in the name of any Facility Owner,
the Company and the Facility Owners, or any of their Affiliates and used or
useful in the operation of the Facilities, and any renewals, extensions,
amendments or modifications thereof, except to the extent not transferable or
assignable under applicable law.

(f) Miscellaneous Assets. Any other tangible or intangible assets, properties or
rights of any kind or nature not otherwise described above in this Section 2.02
and now or hereafter owned by the Company, the TRS or the Facility Owners and
used in connection with the operation of the Facilities, including, without
limitation, any and all rights of the Company, the TRS or the Facility Owners in
and to (i) all web sites, URLs, domain names, trade names, trademarks, service
marks, logos and all copyrights used exclusively in connection with the
Facilities, (ii) phone numbers and phone listings for the Facilities, (iii) all
deposits in connection with any Facility Agreement or utility service, (iv) all
deposits, letters of credit and guarantees of future performance from third
parties held by the Company, the TRS and the Facility Owners and (v) all
software, video tapes, films, brochures, marketing packages and other
advertising and promotional materials used solely in connection with the
Facilities.

 

12



--------------------------------------------------------------------------------

(g) Excluded Assets. At Closing, the following assets shall not be considered
Owned Assets: (i) all assets owned solely by Transferor and not used in
conjunction with the Facilities, including, without limitation, all web sites,
URLs, domain names, trade names, trademarks, service marks, logos and
copyrights, (ii) all assets owned by tenants or licensees, (iii) all assets
owned by Residents, and (iv) any assets listed on Schedule 2.02(g) of the
Disclosure statement.

Section 2.03 Operating Cash. All cash held by the applicable Facility Owners as
of a Closing Date shall be distributed to Transferor at Closing. At each
Closing, the Company shall fund in to the operating account for each Facility an
amount equal to Fifty Thousand and No/100 Dollars ($50,000.00) for purposes of
working capital (the “Operating Cash Infusion”). Transferee acknowledges and
agrees that from and after the Pool One Closing Date, to the extent not
prohibited by the documents evidencing the Refinancing, (a) working capital will
be held in operating accounts owned by the TRS and the Company and (b) FF&E
reserves will be held in operating accounts owned by the Company.

Section 2.04 Down Payment.

(a) Not later than three (3) Business Days after the Contract Date, Transferee
shall deposit with Escrow Agent the Initial Down Payment. Not later than three
(3) Business Days after the expiration of the Due Diligence Period, Transferee
shall deposit with Escrow Agent the Second Down Payment. The parties acknowledge
that, except as otherwise provided herein, the Down Payment shall be applied at
Closing toward the Transferee Contribution. The failure of the Initial Down
Payment or Second Down Payment to be timely deposited in accordance with this
Section 2.04(a) shall render this Agreement immediately terminable at any time
thereafter by Transferor upon written notice to Escrow Agent, unless prior to
such termination Transferee makes the delinquent Down Payment and receives
written acceptance thereof from Transferor.

(b) If Transferee shall have deposited the Down Payment with the Escrow Agent in
accordance with Section 2.04(a), then, upon the expiration of the Due Diligence
Period the Down Payment shall become non-refundable to Transferee, except as
otherwise provided herein.

(c) The Down Payment shall be held, invested and, along with all amounts earned
thereon, credited and disbursed in accordance with the provisions of Article
XIII.

Article III.

DUE DILIGENCE

Section 3.01 Investigation of Facilities. Transferor shall provide Transferee
with the following rights of access for purposes of conducting due diligence
with respect to the Facilities, and the Company, subject to the terms and
conditions of this Section 3.01.

 

13



--------------------------------------------------------------------------------

(a) To the extent not already delivered, Transferor shall deliver to Transferee
accurate and complete copies of all due diligence materials reasonably requested
by Transferee that are in Transferor’s, the Company’s or the Facility Owners’
possession or under Transferor’s, the Company’s or the Facility Owners’ direct
or indirect control.

(b) All other obligations relating to inspections shall be governed by the
Access Agreement, the terms and conditions of which are incorporated herein.

(c) In the event that Transferee is not satisfied, in its sole and absolute
discretion, with the proposed acquisition, ownership, financing or operation of
the Owned Assets, then Transferee shall have the absolute right to terminate
this Agreement at any time on or prior to the end of the applicable Due
Diligence Period. Such right to terminate shall be exercised by Transferee
giving written notice to Transferor in accordance with Section 13.02(a) and
Section 18.03 hereof, which written notice must be received by Transferor prior
to the end of the applicable Due Diligence Period.

(d) Upon a termination of this Agreement by Transferee in accordance with
Section 3.01(c), Transferee shall be entitled to receive a disbursement of the
Down Payment in accordance with the provisions hereof, and Transferor and
Transferee shall be released from any and all further liabilities and
obligations under this Agreement, except to the extent otherwise expressly
provided in this Agreement.

(e) If this Agreement shall not have been terminated in accordance with
Section 3.01(c), then this Agreement shall continue in full force in accordance
with its terms and the Down Payment shall become non-refundable to Transferee,
except as may otherwise be provided in this Agreement.

(f) Upon any termination of this Agreement (whether pursuant to this
Section 3.01 or otherwise), Transferee shall (i) return all original due
diligence materials provided by Transferor and destroy all other due diligence
materials prepared by Transferee (collectively, the “Due Diligence Materials”),
(ii) use its commercially reasonable efforts to cause all persons to whom
Transferee has provided any original Due Diligence Materials to return such
materials and to destroy all other Due Diligence Materials, and (iii) certify to
Transferor that, to Transferee’s knowledge, all original Due Diligence Materials
have been returned to Transferor and all other Due Diligence Materials have been
destroyed. The provisions of this Section 3.01(f) shall survive the termination
of this Agreement.

(g) Transferor acknowledges and agrees to assist the Transferee in conducting,
no later than seventy-four (74) days following a Closing Date, an audit of
property-level financials for the applicable Owned Assets as specified by Rule
3-05 of Regulation S-X of the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended, provided such audit shall be at the
sole cost and expense of Transferee. In connection therewith, Transferor agrees
to obtain and provide to the auditors any and all data and financial information
in the possession of Transferor, the Company or the Facility Owners which are
necessary or required by the auditors in connection with their preparation and
conducting of the foregoing audit. The rights and obligations of Transferor and
Transferee under this Section 3.01(g) shall survive each Closing.

 

14



--------------------------------------------------------------------------------

Section 3.02 Title.

(a) Transferee shall obtain a Title Commitment and a survey (“Survey”) for each
Facility. The costs of such Title Commitment, each Title Policy, any
endorsements to the Title Policies and a Survey for each Facility shall be paid
in accordance with Article XV below. To the extent required by the Title
Company, Transferor or any Company Subsidiary, as applicable, shall execute and
shall cause each Facility Owner to execute any and all affidavits,
indemnification agreements or other agreements necessary and reasonably
requested by Escrow Agent for the issuance of said endorsement, each Title
Policy and all other endorsements to each Title Policy, at the time of Closing

(b) Notwithstanding any other provision of this Section 3.02, Transferor shall
cause to be released at or prior to each of the Pool One Closing and Pool Two
Closing, all Liens encumbering the Owned Assets, the Company and the Facility
Owners subject to such Closing, other than Permitted Exceptions.

(c) Neither Transferor nor any Facility Owner shall cause any change in the
status of title to the Facilities prior to Closing which would reasonably be
anticipated to have a Material Adverse Effect.

Section 3.03 Satisfaction of Conditions Precedent. Transferor and Transferee
will endeavor diligently and in good faith to satisfy as promptly as practical
all conditions precedent set forth in this Agreement to the respective
obligations of Transferor and Transferee hereunder. The Closing shall take place
in two phases, as provided in Section 11.01 (each such date, a “Closing Date”).
If all conditions precedent have not been satisfied or waived on or prior to a
Closing Date, then the party in whose favor such condition precedent runs may
terminate this Agreement and all other Documents (except for those provisions of
this Agreement and such other Documents that by their terms survive such
termination), whereupon the parties hereto shall have no further obligations to
each other in relation to this Agreement, such other Documents or the
transactions contemplated hereunder or thereunder (except for those obligations
set forth in provisions of this Agreement and such other Documents that by their
terms survive such termination), and provided that the provisions of Article
XIII shall control the disposition of the Down Payment.

Article IV.

REPRESENTATIONS AND WARRANTIES OF TRANSFEREE

Transferee represents and warrants to Transferor as follows:

Section 4.01 Organization, Good Standing and Entity Authority. Transferee is a
limited partnership, duly organized, validly existing and in good standing under
the laws of Delaware, and has all requisite corporate power to own and operate
its properties and carry on its business.

Section 4.02 Authorization and Binding Effect of Documents. Transferee (and any
applicable Affiliate) has all requisite power and authority to enter into this
Agreement and, at Closing, shall have all requisite power and authority to enter
into the other Documents to which Transferee is to be a party and to consummate
the transactions contemplated by this Agreement and such other Documents. The
execution and delivery of this Agreement by Transferee and the

 

15



--------------------------------------------------------------------------------

consummation by Transferee of the transactions contemplated hereby, on the terms
and subject to the conditions herein shall be duly authorized by all necessary
action on the part of Transferee and Transferee’s board of directors with
respect to each pool of Facilities on or before the expiration of the Due
Diligence Period applicable to each pool of Facilities,. This Agreement has
been, and each of the other Documents to which Transferee is to be a party will
be, duly executed and delivered by Transferee at or prior to Closing. This
Agreement constitutes (and each of the other Documents to which Transferee is to
be a party, when executed and delivered, will constitute) the valid and binding
obligation of Transferee enforceable against Transferee in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and other similar laws affecting the rights of creditors generally and to the
exercise of judicial discretion in accordance with general principles of equity,
whether applied by a court of law or of equity.

Section 4.03 ERISA.

(a) Transferee is not an employee pension benefit plan subject to the provisions
of Title IV of ERISA or subject to the minimum funding standards under Part 3,
Subtitle B, Title I of ERISA or Section 412 of the Code or Section 302 of ERISA,
and none of its assets constitutes assets of any such employee benefit plan
subject to Part 4, Subtitle B, Title I of ERISA.

(b) Transferee is not a “governmental plan” within the meaning of Section 3(32)
of ERISA and the funds used by Transferee to acquire the Facilities are not
assets of any such governmental plan and are not subject to state statutes
regulating investments of and fiduciary obligations with respect to governmental
plans. The consummation of the transactions contemplated by this Agreement will
not violate such statutes.

Section 4.04 Absence of Conflicts. The execution, delivery and performance by
Transferee of this Agreement and the other Documents to which Transferee is to
be a party, and consummation by Transferee of the transactions contemplated
hereby and thereby, do not and will not (i) conflict with or result in any
breach of any of the terms, conditions or provisions of, (ii) constitute a
default under, (iii) result in a violation of, or (iv) give any third party the
right to modify, terminate or accelerate any obligation under the provisions of
any certificate or articles of incorporation, bylaws, operating or partnership
agreement or other charter documents of Transferee (or its Affiliates), any law,
regulation, judgment, rule, order or decree to which Transferee (or its
Affiliates) is subject, or any indenture, mortgage, lease, loan agreement or
other agreement or instrument to which Transferee (or its Affiliates) is
subject.

Section 4.05 Consents. Except for such reports and filings that an Affiliate of
Transferee may be required to make with the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934, as amended, the execution,
delivery and performance by Transferee of this Agreement and the other Documents
to which Transferee is to be a party do not require any order, permission,
consent, approval, authorization, registration or validation of, or exemption,
clearance or other action by, or notice or declaration to, or filing with, any
Governmental Entity, or, except for the consent of Transferee’s board of
directors which shall be obtained prior to the expiration of the Pool One Due
Diligence Period with respect to the Pool One Properties and prior to the
expiration of the Pool Two Due Diligence Period with respect to the Pool Two
Properties, the consent, waiver or approval of any other Person which has not
been obtained and is currently in full force and effect.

 

16



--------------------------------------------------------------------------------

Section 4.06 Broker’s or Finder’s Fees. No agent, broker, investment banker or
other person or firm acting on behalf of or under the authority of Transferee
(or any of its Affiliates) is or will be entitled to any broker’s or finder’s
fee or any other commission or similar fee, directly or indirectly, from
Transferor in connection with the transactions contemplated by this Agreement.
Transferee agrees to indemnify and hold Transferor harmless from any Loss
resulting from a breach of this representation and warranty. Notwithstanding the
provisions of Section 12.01 below, such agreement to indemnify shall survive
each Closing without time limitation.

Section 4.07 No Judgments. Except as set forth in Section 4.07 of the Disclosure
Statement, there are no judgments presently outstanding and unsatisfied directly
against Transferee, and Transferee is not involved in any litigation at law or
in equity, or in any proceeding before any court, or by or before any
Governmental Entity, which judgment, litigation or proceeding could reasonably
be anticipated to have a Material Adverse Effect and which is not fully covered
by insurance and, to Transferee’s knowledge, (i) no such judgment, litigation or
proceeding is threatened against Transferee which could reasonably be
anticipated to have a Material Adverse Effect and (ii) no investigation looking
toward such a proceeding has begun or is contemplated.

Section 4.08 No Insolvency. Transferee has not committed an act of bankruptcy,
proposed a compromise or arrangement to its creditors generally, had any
petition for a receiving order in bankruptcy filed against it, instituted any
proceeding with respect to a compromise or arrangement, instituted any
proceeding to have itself declared bankrupt or wound-up, instituted any
proceeding to have a receiver appointed in connection with any of its assets,
had any encumbrancer take possession of any of its assets, or had any execution
or distress become enforceable or become levied upon any of its assets.

Section 4.09 Specially Designated National or Blocked Person. Neither Transferee
(including, without limitation, any and all of its partners, directors and
officers), nor any of its Affiliates is a Specially Designated National or
Blocked Person. Neither Transferee nor any of its Affiliates is directly or
indirectly owned or controlled by the government of any country that is subject
to an embargo by the United States government. Neither Transferee nor any of its
Affiliates is acting on behalf of a government of any country that is subject to
such an embargo.

As used in this Agreement, the phrase “to Transferee’s knowledge” and similar
phrases shall mean the current, actual (not constructive, imputed, or implied)
knowledge, after due inquiry, of Stephen H. Mauldin and Joseph T. Johnson, who
Transferee represents are the persons most knowledgeable about Transferee’s
overall business and affairs. Notwithstanding anything herein to the contrary,
Transferee shall have no Liability to Transferor for a breach of any
representation or warranty hereunder, if the breach in question is based on a
condition, state of facts or other matter which was currently and actually known
(and not constructively, by imputation or by implication) by the party claiming
such breach, or disclosed in writing to the party claiming such breach, on or
prior to the date hereof.

 

17



--------------------------------------------------------------------------------

Article V.

INTENTIONALLY OMITTED

Article VI.

INTENTIONALLY OMITTED

Article VII.

REPRESENTATIONS AND WARRANTIES OF TRANSFEROR

Transferor represents and warrants to Transferee as follows:

Section 7.01 Organization, Good Standing, Entity Authority and Qualification.
Transferor is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Iowa. Transferor has all
requisite company power to own, operate and lease its properties and carry on
its business. The Facility Owners are limited liability companies, duly
organized, validly existing and in good standing under the laws of the State of
Iowa, have all requisite company power to own and operate their properties and
carry on their businesses, and are qualified to do business in each of the
jurisdictions in which the nature of their business or the ownership of their
properties make such qualification necessary.

Section 7.02 Authorization and Binding Effect of Documents. Transferor (and any
applicable Affiliate) has all requisite power and authority to enter into this
Agreement and, at Closing, shall have all requisite power and authority to enter
into the other Documents to which it is a party and to consummate the
transactions contemplated by this Agreement and such other Documents. The
execution and delivery of this Agreement by Transferor and the consummation by
Transferor and the Facility Owners of the transactions contemplated hereby, on
the terms and subject to the conditions herein have been duly authorized by all
necessary action on the part of Transferor and Transferor’s and Facility Owners’
respective shareholders, members and board of directors (the “Transferor Board
Consent”). This Agreement has been, and each of the other Documents to which
Transferor or a Facility Owner is to be a party will be, duly executed and
delivered by Transferor or the applicable Facility Owner at or prior to Closing.
This Agreement constitutes (and each of the other Documents to which Transferor
is to be a party, when executed and delivered, will constitute) the valid and
binding obligation of Transferor and the Facility Owners enforceable against
Transferor and the Facility Owners in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting the rights of creditors generally and to the exercise of judicial
discretion in accordance with general principles of equity, whether applied by a
court of law or of equity.

Section 7.03 Absence of Conflicts. Except as set forth on Schedule 7.03 of the
Disclosure Statement, the execution, delivery and performance by Transferor of
this Agreement and the other Documents to which Transferor and/or any Facility
Owner is to be a party, and consummation by Transferor and the Facility Owners
of the transactions contemplated hereby and thereby, do not and will not
(i) conflict with or result in any breach of any of the terms, conditions or
provisions of, (ii) constitute a default under, (iii) result in a violation of,
or (iv) give any third party the right to modify, terminate or accelerate any
obligation under, the provisions of the certificate or articles of
incorporation, bylaws, operating or partnership agreement or other charter
documents of Transferor, the Company, the Facility Owners or any of their
Affiliates,

 

18



--------------------------------------------------------------------------------

any indenture, mortgage, lease, loan agreement or other agreement or instrument
by which Transferor, the Company, the Facility Owners or any of their Affiliates
is bound or affected, or any law, regulation, rule, judgment, order or decree to
which Transferor, the Company, the Facility Owners or any of their Affiliates is
subject.

Section 7.04 Consents. Except as set forth on Schedule 7.04 of the Disclosure
Statement, the execution, delivery and performance by Transferor of this
Agreement and the other Documents to which it is a party, and consummation by
Transferor and the Facility Owners of the transactions contemplated hereby and
thereby, do not and will not require the authorization, consent, approval,
exemption, clearance or other action by or notice or declaration to, or filing
with, any court or Governmental Entity, or, except for the Transferor Board
Consent, the consent, waiver or approval of any other Person.

Section 7.05 Broker’s or Finder’s Fees. Except as set forth on Schedule 7.05 of
the Disclosure Statement, no agent, broker, investment banker, or other Person
acting on behalf of Transferor (or any Affiliate of Transferor) or under its
authority is or will be entitled to any broker’s or finder’s fee or any other
commission or similar fee, directly or indirectly, from Transferor or Transferee
in connection with the transactions contemplated by this Agreement. Transferor
agrees to indemnify and hold Transferee and its Affiliates harmless from any
Loss resulting from a breach of this representation and warranty.
Notwithstanding the provisions of Section 12.01 below, such agreement to
indemnify shall survive each Closing without time limitation.

Section 7.06 ERISA.

(a) Neither Transferor nor any Facility Owner is an employee pension benefit
plan subject to the provisions of Title IV of ERISA or subject to the minimum
funding standards under Part 3, Subtitle B, Title I of ERISA or Section 412 of
the Code or Section 302 of ERISA, and none of its assets constitute assets of
any such employee benefit plan subject to Part 4, Subtitle B, Title I of ERISA.

(b) Neither Transferor nor any Facility Owner is a “governmental plan” within
the meaning of Section 3(32) of ERISA and no funds received by Transferor in
this transaction are assets of any such governmental plan and are not subject to
state statutes regulating investments of and fiduciary obligations with respect
to governmental plans. The consummation of the transactions contemplated by this
Agreement will not violate such statutes.

Section 7.07 Ownership of Owned Assets. Except as set forth on Schedule 7.02 of
the Disclosure Statement, Transferor and the Facility Owners are the sole legal
and beneficial owners of their respective Owned Assets. The Owned Assets are
free and clear of all Liens, other than the Permitted Encumbrances and Existing
Owner Financing, and Transferor and the Facility Owners have good and marketable
title to the Owned Assets. There is no restriction or limitation on Transferor’s
or any Facility Owner’s right to sell the Owned Assets as contemplated by this
Agreement. At the Pool One Closing, Transferor and Pool One Facility Owners will
transfer to Transferee good and marketable title to the Pool One Owned Assets,
free and clear of all Liens. At the Pool Two Closing, Transferor and Pool Two
Facility Owners will transfer to Transferee good and marketable title to the
Pool Two Owned Assets, free and clear of all Liens other than those related to
the HUD Loan Assumptions.

 

19



--------------------------------------------------------------------------------

Section 7.08 No Judgments. Except as set forth on Schedule 7.08 of the
Disclosure Statement, there are no judgments presently outstanding and
unsatisfied against Transferor, the Company or any of the Facility Owners, and,
to Transferor’s knowledge, none of Transferor, the Company or any of the
Facility Owners is involved in any litigation at law or in equity, or in any
proceeding before any court, or by or before any governmental or administrative
agency, which judgment, litigation or proceeding would reasonably be anticipated
to have a Material Adverse Effect and which is not fully covered by insurance
and, to Transferor’s knowledge, no such judgment, litigation or proceeding is
threatened against Transferor the Company or any of the Facility Owners.

Section 7.09 No Governmental Approvals. Except as set forth on Schedule 7.09 of
the Disclosure Statement, no order, permission, consent, approval, license,
authorization, registration or validation of, or filing with, or exemption by,
any Governmental Entity is required to authorize, or is required in connection
with the execution, delivery and performance by Transferor or any Facility Owner
of this Agreement, any Document to which Transferor or any Facility Owner is a
party or Transferor’s or any Facility Owner’s taking of any action thereby
contemplated, which has not been (or as of the applicable Closing will not have
been) obtained and is (or as of applicable Closing will be) in full force and
effect.

Section 7.10 No Insolvency. None of Transferor, the Company or the Facility
Owners has committed an act of bankruptcy, proposed a compromise or arrangement
to its creditors generally, had any petition for a receiving order in bankruptcy
filed against it, taken any proceeding with respect to a compromise or
arrangement, taken any proceeding to have itself declared bankrupt or wound-up,
taken any proceeding to have a receiver appointed in connection with its
interest in any Facility, had any encumbrancer take possession of its interest
in any Facility, or had any execution or distress become enforceable or become
levied upon its interest in any Facility. Transferor has not committed an act of
bankruptcy, had any petition for a receiving order in bankruptcy filed against
it, filed in any court in lieu of bankruptcy any legal proceeding with respect
to a compromise or arrangement, filed any legal proceeding to have itself
declared bankrupt or wound-up, taken any proceeding to have a receiver appointed
in connection with its interest in any Facility, had any encumbrancer take
possession of its interest in any Facility, or had any execution or distress
become enforceable or become levied upon its interest in any Facility.

As used in this Agreement, the phrase “to Transferor’s knowledge” and similar
phrases shall mean the current, actual (not constructive, imputed, or implied)
knowledge, after due inquiry, of Steven R. Heyer, Michelle Byard, Mike Daniel
and Scott L. Smith, who Transferor represents are the persons most knowledgeable
about Transferor’s overall business and affairs. Notwithstanding anything herein
to the contrary, Transferor shall have no liability to Transferee for a breach
of any representation or warranty hereunder, if the breach in question is based
on a condition, state or facts or other matter which was currently and actually
known (and not constructively, by imputation or by implication) by the party
claiming such breach, or disclosed in writing to the party claiming such breach,
on or prior to the date hereof.

 

20



--------------------------------------------------------------------------------

Article VIII.

BUSINESS REPRESENTATIONS

Transferor represents and warrants to Transferee as follows with respect to each
of the facilities owned by its Affiliates as of the Pool One Closing or Pool Two
Closing (the following representations, the “Business Representations”):

Section 8.01 Financial Statements; No Undisclosed Liabilities; Absence of
Certain Changes.

(a) The financial statements which have been provided to Transferee and are
attached hereto as Schedule 8.01, fairly present in all material respects the
financial condition and the results of operations of the Facility Owners as of
the respective dates and for the periods covered by such financial statements,
all in accordance with GAAP, consistently applied, subject to normal recurring
year-end adjustments, and the absence of notes.

(b) Except as set forth in the Financials, there are no material Liabilities of
the Facility Owners of any kind whatsoever of the type required to be reflected
on a balance sheet prepared in accordance with GAAP, other than:

(i) contingent Liabilities, which, in accordance with GAAP, are not required to
be reflected on a balance sheet;

(ii) any Liabilities incurred in the ordinary course of business of the Facility
Owners consistent with past practice or in connection with this Agreement or the
other Documents;

(iii) in the case of unaudited financial statements, normal recurring year-end
adjustments and the absence of notes; and

(iv) Liabilities incurred since the last date of the balance sheet provided to
Transferee for the applicable Facility Owner.

(c) The Facility Owners have conducted their respective businesses in the
ordinary course of business consistent with past practice and there has not been
since the last balance sheet provided to Transferee for the applicable Facility
Owner:

(i) other than dividends and distributions paid in the ordinary course of
business of the Facility Owners consistent with past practice, any declaration,
setting aside or payment of any dividend or other distribution with respect to
any equity interest of the Facility Owners (other than dividends or
distributions in cash in an amount consistent with the requirements of this
Agreement), or any split, combination or reclassification of any equity interest
of the Facility Owners;

(ii) any amendment of any term of any outstanding equity interest of the
Facility Owners;

 

21



--------------------------------------------------------------------------------

(iii) any incurrence, assumption or guarantee by the Facility Owners of any
indebtedness that would have a Material Adverse Effect;

(iv) any creation or assumption by the Facility Owners of any Lien on any asset
that would have a Material Adverse Effect, except for Permitted Exceptions;

(v) except as set forth on the Disclosure Statement, any (i) transaction or
commitment made, or any Contract entered into, by the Facility Owners relating
to its assets or business (including the acquisition or disposition of any
assets) that involved the acquisition or disposition of assets other than for
fair value or that involved an amount in excess of One Hundred Thousand Dollars
($100,000), or (ii) relinquishment by the Facility Owners of any material
Contract or other right outside of the ordinary course of business consistent
with past practice that would have Material Adverse Effect; and

(vi) any change in any method of accounting or accounting practice not required
by GAAP by the Facility Owners or any election for Taxes.

Section 8.02 Books and Records; Internal Controls. All records relating to the
Company and the Facility Owners (including books and records, contract
documents, accounts receivable data, financial statements and other similar
records) are maintained, in all material respects, to the extent applicable, in
accordance with GAAP and the internal controls on financial reporting of the
Company and the Facility Owners.

Section 8.03 Obligations. Except (a) to the extent reflected or reserved against
in the Financials, (b) normal trade creditors payable in the ordinary and normal
course of business since the dates of such Financials and (c) the Existing Owner
Financing, none of the Company or the Facility Owners have any material
outstanding Liabilities, which in each case would reasonably be anticipated to
have a Material Adverse Effect.

Section 8.04 Medicare; Medicaid. Except as set forth on Schedule 8.04 of the
Disclosure Statement, none of Transferor, the Company or any Facility Owners are
party to any Medicaid/Medicare Contracts with respect to the provision of
services at the Facilities. No action, proceeding, or investigation in
connection with Medicare, Medicaid or other public or private third-party payor
or other programs is pending or, to Transferor’s knowledge, threatened against
any of Transferor, the Company or any Facility Owner in connection with the
Facilities which would reasonably be anticipated to have a Material Adverse
Effect. To Transferor’s knowledge, none of Transferor, the Company or any
Facility Owner has received written notice of any threatened or pending
investigation in connection with the Facilities relating to (i) any fraud, false
statement or false claim applicable to its business or (ii) any patient care,
patient rights or other law applicable to its business, in each case which would
reasonably be anticipated to have a Material Adverse Effect.

Section 8.05 No Possessory Rights. Except for as set forth in Schedule 8.05 of
the Disclosure Statement, and except for any parties in possession pursuant to,
and any rights of possession granted under, the Residence Agreements, there are
no parties in possession of any part of the Facilities, and there are no other
rights of possession which have been granted by Transferor, the Company or any
Facility Owners to any third party or parties, except for licenses to use space
which are cancelable by Transferor, the Company or any Facility Owners on ninety
(90) days or less notice.

 

22



--------------------------------------------------------------------------------

Section 8.06 Employees. None of the Facility Owners has any employees. All
personnel employed at the Facilities are employees of a third party leasing
company and will be terminated as of the Pool One Closing or the Pool Two
Closing (as applicable) without liability to the Transferee, New Facility Owners
or New Facility Tenants.

Section 8.07 Licenses. The Facility Owners and the Facilities have all material
Licenses necessary to the conduct of their business as presently conducted and
all such Licenses are valid and in full force and effect. Except with respect to
the Healthcare Permits and as listed on Schedule 8.07 of the Disclosure
Statement, no consent is required from any issuer of a License, where the
failure to obtain such consent would reasonably be expected to have a Material
Adverse Effect. There is no pending or, to Transferor’s knowledge, threatened
action, investigation or proceeding with respect to revocation, cancellation,
suspension or non-renewal of any License for any Facility which would reasonably
be anticipated to have a Material Adverse Effect, and no notice has been
received by Transferor, or any Facility Owners from any Governmental Entity
currently asserting the violation of the terms of any Licenses or currently
threatening to revoke, cancel, suspend or not renew the terms of any such
existing License, which would reasonably be anticipated to have a Material
Adverse Effect.

Section 8.08 Litigation. Except as set forth in Schedule 8.08 of the Disclosure
Statement, there currently exists no litigation with respect to the Real
Property, Facilities or the Facility Owners, nor to Transferor’s Knowledge has
any litigation been threatened, which is not fully covered by insurance in place
(subject to applicable deductibles) with respect to each of the Facilities and
which would reasonably be anticipated to have a Material Adverse Effect which is
pending or, to Transferor’s knowledge, threatened in writing against any of
Transferor (as to the Facilities), the Real Property or the Facility Owners.

Section 8.09 Environmental Matters. Transferor has provided Transferee with
access to or copies of all environmental reports and documentation related to
the environmental reports in the possession of Transferor or the Facility Owners
with respect to the Real Property and the Facilities (the “Environmental
Reports”). No written notice has been received by Transferor or the Facility
Owners that the Real Property or Facilities are in violation of Environmental
Laws. Except as disclosed in the Environmental Reports and in any additional
environmental reports received by Transferee prior to the applicable Closing
Date, to Transferor’s knowledge (a) there are no underground storage tanks on
the Real Property and (b) the Facilities do not contain any Hazardous Substances
other than to a de minimus extent and in any event in compliance with
Environmental Laws. To Transferor’s knowledge there are no Environmental Claims
and no Environmental Liabilities other than to a de minimus extent and in any
event in compliance with Environmental Laws.

Section 8.10 Compliance with Laws. Except as would not reasonably be anticipated
to have a Material Adverse Effect or except as set forth on Schedule 8.10 of the
Disclosure Statement, no written notice has been received by Transferor or the
Facility Owners, nor does Transferor or any Facility Owner have knowledge, that
any of the Facilities is in violation of any applicable statute, law,
regulation, rule, ordinance, order, License, permit, deed restrictions,

 

23



--------------------------------------------------------------------------------

zoning or subdivision regulations, conditions of approval or permitting, urban
redevelopment plans, local, state or federal environmental law or regulation or
any building code or fire code. To Transferor’s knowledge, all improvements have
been constructed in accordance with (i) the plans for such improvements and
(ii) applicable building codes, laws and regulations in a good and workmanlike
manner. Each of the Facilities complies in all material respects with the
applicable provisions of the Americans with Disabilities Act and all related and
applicable laws, rules, regulations and/or orders governing or relating to
accessibility.

Section 8.11 Residence Agreements. Transferee has been supplied with true and
correct copies of the form of the Residence Agreement currently in use for new
admissions at the Facilities. No Facility Owner is in default, and, to
Transferee’s knowledge, no Resident is in default, under any of its obligations
under any Residence Agreement which default could reasonably be anticipated to
have a Material Adverse Effect. The Residence Agreements identified on the rent
rolls provided to Transferor were in full force and effect as of the date of the
applicable rent roll, except as would not reasonably be anticipated to have a
Material Adverse Effect. The rent rolls are true and correct in all respects
except as would not reasonably be anticipated to have a Material Adverse Effect,
subject to the information on the then-current aged receivables report.

Section 8.12 Taxes. To Transferor’s knowledge, each of Transferor and the
Facility Owners has prepared and duly and timely filed (or has filed as part of
a consolidated tax filing) all tax reports and returns required to be filed by
it and all such returns are accurate in all material respects. In addition, to
Transferor’s knowledge, whether or not shown on such returns or reports to be
due, of Transferor and the Facility Owners, each has duly paid or provided for
the payment of all taxes and other charges due or claimed to be due from it by
federal, state, local or foreign taxing authorities (including, without
limitation, those due in respect of the Real Property and the Facilities, and
the income, franchises, licenses, sales, usages or payrolls associated
therewith). There are no tax liens upon any property or assets of Transferor
(with respect to the Facilities) and the Facility Owners, except liens for
current taxes not yet delinquent.

Section 8.13 Personal Property. As of the expiration of the Due Diligence Period
and except as set forth on Schedule 8.13 of the Disclosure Statement, each
Facility Owner shall own or lease all of the Personal Property that is currently
used in the operations of the applicable Facility as it is currently conducted,
free and clear of all Liens other than Permitted Exceptions and the Existing
Owner Financing. There are no assets necessary or material to the operation of
the Facilities as currently operated that are not Owned Assets, other than
Excluded Assets.

Section 8.14 Title. Except as set forth on Schedule 8.14 of the Disclosure
Statement, To Transferor’s knowledge and subject to easements, covenants,
conditions and restrictions of record as of the date hereof and to Permitted
Exceptions in place on or prior to the expiration of the Due Diligence Period,
(a) each Facility Owner is the owner of a fee simple interest in the Land and
Improvements set forth across from such Facility Owner’s name as described on
Exhibit A attached hereto (except with respect to the Nevada, IA Facility, in
which the Facility Owner holds a ground lease coupled with a purchase option to
be exercised at the Pool One Closing), (b) the Facility Owner is, or will be at
Closing, the owner of all of the remaining property constituting the Personal
Property with respect to the Facility owned by such Facility

 

24



--------------------------------------------------------------------------------

Owner, free and clear of all Liens, except for Permitted Exceptions, Existing
Owner Financing and as otherwise expressly disclosed in this Agreement, and
(c) the Real Property upon which each Facility is located is a separate parcel
for real estate tax assessment purposes. To Transferor’s knowledge, there are no
federal, state, county or municipal plans to restrict or change access from any
highway or road to any Facility.

Section 8.15 Contracts. Except as would not be reasonably anticipated to have
Material Adverse Effect, (a) all service, maintenance, purchase order and other
contracts, agreements and equipment leases as are needed with respect to the
ownership, maintenance, operation, provisioning or equipping of the Facilities
as presently conducted (the “Contracts”) are listed on Schedule 8.15 attached
hereto and are in full force and effect and (b) none of Transferor any Facility
Owner, or, to Transferor’s knowledge, any other party to the Contracts, is in
breach or default under any obligation thereunder or any provisions thereof, and
no condition exists that, with notice or the passage of time, or both, will
constitute a breach or default under any obligation thereunder or any provisions
thereof.

Section 8.16 Insurance. None of Transferor, the Company or the Facility Owners
has received written notice from any insurance carrier of defects or
inadequacies in the Real Property or Facilities, which, if uncorrected, would
result in a termination of insurance coverage or a material increase in the
premiums charged therefor. With respect to each insurance policy affecting any
Facility: (i) the policy is legal, valid, binding, enforceable and in full force
and effect, (ii) neither the Company nor any of the Facility Owners, nor to
Transferor’s knowledge, any other party to the policy, is in material breach or
default thereunder, and to Transferor’s knowledge, no event has occurred which,
with notice or the lapse of time, would constitute such a material breach or
default, or permit termination or modification under such policy against any
insured party.

Section 8.17 Condemnation. Neither Transferor, the Company nor any of the
Facility Owners has received any written notice of, nor, to Transferor’s
Knowledge, is there any pending or contemplated condemnation, eminent domain or
similar proceeding with respect to all or any portion of the Owned Asset.

Section 8.18 Purchase Rights. Except with respect to the Nevada, IA Facility, in
which the Facility Owner holds a ground lease coupled with a purchase option to
be exercised at the Pool One Closing, there are no unrecorded purchase
contracts, options or other agreements of any kind, whereby any Person other
than the Transferee has or will have any right to acquire title to (a) all or
any portion of the Real Property or (b) all or any portion of the Personal
Property.

Section 8.19 Compliance with Permitted Exceptions. None of Transferor, the
Company, or any Facility Owner has received or given any written notice of any
violation of any Permitted Exception which has not been cured or dismissed.

Section 8.20 Utilities. All public utilities including, without limitation,
sewer, water, electric, gas, and telephone, required for the operation of the
Facilities as currently operated are installed and lawfully operating, and all
installation and connection charges therefor have been paid in full, except as
would not reasonably be anticipated to have a Material Adverse Effect. None of
Transferor, the Company or any Facility Owner has received any notice stating
that the provision of utilities violates any public or private easement.

 

25



--------------------------------------------------------------------------------

Section 8.21 Existing Owner Financing Documents. Schedule 8.21 of the Disclosure
Statement sets forth a true, correct and complete list of all notes, mortgages,
deeds of trust, security agreements, and other material instruments, documents
and agreements relating to the Existing Owner Financing.

Section 8.22 Management Documents. Except as set forth on Schedule 8.22 of the
Disclosure Statement, Transferor represents and warrants to Transferee that, as
of each Closing Date, there exists no agreement, contract or license agreement
with respect to the provision of property management services at the applicable
Facilities, other than the New Management Services Agreements.

Section 8.23 Facility Use. Except as set forth on Schedule 8.23 of the
Disclosure Statement, the Facilities and the use thereof and the condition
thereof do not violate, in any material respect, any applicable deed
restrictions, zoning or subdivision regulations, conditions of approval or
permitting, urban redevelopment plans, local, state or federal environmental law
or regulation or any building code or fire code applicable to the Facilities
(“Applicable Laws and Restrictions”), and are not designated by any governmental
agency to be in a flood plain area.

Article IX.

COVENANTS

Section 9.01 Publicity. The parties agree that, prior to each Closing, no public
release or announcement concerning the transactions contemplated hereby shall be
issued by any party without the prior written consent of the other parties,
except as required by law, this Agreement, to obtain the necessary consents to
consummate the transactions contemplated hereby or applicable regulations. The
parties may disclose this Transfer Agreement and matters relating to the subject
matter hereof to (i) their professional advisers (including legal and financial
advisers) or (ii) to any prospective or existing lenders, provided that in each
case any such party informs the recipient of the confidentiality obligations of
such party hereunder. The parties understand and agree that if required by law,
or if required by applicable disclosure requirements under applicable securities
laws or other laws, one or more of the parties may (i) disclose certain
information concerning the transaction, (ii) issue one (1) or more press
releases concerning the execution of this Agreement and/or the transfer of the
Owned Assets, provided that with respect to (a) any press release by Transferee
or its Affiliates which identifies Transferor or its Affiliates, Transferee
shall use its reasonable best efforts to seek the prior approval of the
Transferor, such approval not to be unreasonably delayed or withheld and (b) any
press release by Transferor or its Affiliates which identifies Transferee or its
Affiliates, Transferor shall use its reasonable best efforts to seek the prior
approval of the Transferor, such approval not to be unreasonably delayed or
withheld and, in each case, such requirement to seek prior approval not to
preclude any party or its Affiliate from complying with applicable disclosure
obligations under law, and (iii) file a copy of this Agreement with the
Securities and Exchange Commission.

 

26



--------------------------------------------------------------------------------

Section 9.02 Commercially Reasonable Efforts. Subject to the terms and
conditions of this Agreement, each party will use its commercially reasonable
efforts to take all action and to do all things necessary, proper or advisable
to satisfy any condition hereunder in its power to satisfy and for which it is
responsible for the satisfaction of, and to consummate and make effective as
soon as practicable the transactions contemplated by this Agreement.

Section 9.03 No Recordation. Transferor and Transferee each agrees that neither
this Agreement nor any memorandum or notice hereof shall be recorded and
Transferee agrees (i) not to file any notice of pendency or other instrument
(other than a judgment) against the Facilities or any interest therein in
connection herewith and (ii) to indemnify Transferor against all Losses or
Liabilities incurred by either of them by reason of the filing by Transferee, as
applicable, of such notice of pendency or other instrument.

Section 9.04 Licenses. During the Due Diligence Period, Transferor will and will
cause the New Facility Tenants to apply for and diligently pursue issuance of
the Licenses.

Section 9.05 Casualty. In the event that all or any portion of the Facilities is
damaged or destroyed by fire or other casualty prior to Closing and the cost of
repair for all such damaged or destroyed Facilities in the aggregate is less
than $500,000, subject to the terms of the Existing Owner Financing, Transferor
shall promptly cause the applicable Facility Owner to undertake such repair and
complete the same. Closing will not be extended to permit the Facility Owner to
complete the same, but subject to the terms of the Existing Owner Financing, the
insurance proceeds will be escrowed to pay the costs of restoration. In the
event the cost of repair thereof is equal to or greater than $500,000,
Transferee, in its sole discretion, shall either (i) proceed to Closing, in
which event all insurance proceeds attributable to such damage or destruction
shall be transferred to the New Facility Owner at Closing and the amount of any
deductible with respect to such damage or destruction shall be paid by
Transferor and Transferee in accordance with Article XV below or (ii) as
Transferee’s sole and exclusive remedy in such event, terminate this Agreement,
in which event the Down Payment shall be promptly returned to Transferee, and
Transferor and Transferee shall be released from any and all further liabilities
or obligations under this Agreement, except those liabilities or obligations
that expressly survive such termination.

Section 9.06 Condemnation. In the event there is any permanent or temporary
actual or threatened taking or condemnation of any material portion of any
Facility, Transferor shall notify Transferee of the same as promptly as
commercially practicable, and Transferee shall have the right, at its sole
option, (i) to proceed to Closing in which event any and all proceeds of such
taking or condemnation shall be delivered or assigned to the New Facility Owner
at Closing, or (ii) as Transferee’s sole and exclusive remedy in such event,
terminate this Agreement, in which event the Down Payment shall be promptly
returned to Transferee, and Transferor and Transferee shall be released from any
and all further liabilities or obligations under this Agreement, except those
liabilities or obligations that expressly survive such termination.

Section 9.07 Operation of Business. Through the applicable Closing Date,
Transferor will cause each Facility Owner manage and operate the Facilities then
owned by the Facility Owners, taken as a whole, in the ordinary course of
business in the manner it has previously managed and operated the Facilities
prior to the date of this Agreement.

 

27



--------------------------------------------------------------------------------

Article X.

CONDITIONS PRECEDENT TO THE OBLIGATION

OF TRANSFEREE AND TRANSFEROR TO CLOSE

Section 10.01 Conditions to Transferee’s Obligation to Close. The obligation of
Transferee to proceed to the Pool One Closing or the Pool Two Closing, as
applicable, is subject to the satisfaction of each of the following conditions
(the “Closing Conditions”) generally, or with respect to the Pool One or Pool
Two Facilities only, as applicable to the Facility Owners and Facilities that
are subject to the Closing, any of which may be waived, in whole or in part, in
writing by Transferee at or prior to the applicable Closing:

(a) Transferor shall have performed in all material respects all of its
obligations under this Agreement which are required to be performed at or prior
to the applicable Closing.

(b) All representations and warranties of Transferor set forth in Article VII
and Article VIII of this Agreement shall have been true and correct as of the
Contract Date and as of the applicable Closing Date with the same force and
effect as though made on and as of the applicable Closing Date.

(c) Transferor shall have executed and/or delivered all of the documents
required to be delivered at Closing pursuant to Section 11.02 (a).

(d) The Licenses shall have been issued and shall be in full force and effect,
it being understood that this condition shall be deemed satisfied if any License
has been issued, but such license is subject to revocation, cancellation,
suspension or non-renewal in the event that post-licensure requirements that
have not been satisfied as of Closing are not completed subsequent to Closing.

(e) With respect to the Pool One Facilities, the Refinancing shall have closed
simultaneously with the closing of the Pool One Facilities, on substantially the
terms and conditions set forth in the Refinancing Term Sheet and such other
terms as are customary for similar mortgage financing or otherwise reasonably
acceptable to Transferee. With respect to the Pool Two Facilities, the HUD Loan
Assumptions shall have closed simultaneously with the closing of the Pool Two
Facilities, on terms and conditions reasonably acceptable to Transferee.

Section 10.02 Conditions to Transferor’s Obligation to Close. The obligation of
Transferor to proceed to the Pool One Closing or Pool Two Closing, as
applicable, is subject to the satisfaction of each of the following conditions,
generally, or with respect to the Pool One or Pool Two Facilities only, as
applicable to the Facilities and Facility Owners that are the subject of the
Closing, any of which may be waived, in whole or in part, in writing by
Transferor at or prior to the applicable Closing:

(a) Transferee shall have performed in all material respects its obligations
under this Agreement which are required to be performed at or prior to Closing.

 

28



--------------------------------------------------------------------------------

(b) All representations and warranties of Transferee set forth in Article IV of
this Agreement shall be true and correct as of the Contract Date and as of
Closing with the same force and effect as though made on and as of the
applicable Closing Date.

(c) Transferee shall have executed and delivered all of the documents required
to be delivered at Closing pursuant to Sections 11.02 (b).

(d) Provided that Transferor is not in breach of its obligations under
Section 9.04, the Licenses shall have been issued and shall be in full force and
effect, it being understood that this condition shall be deemed satisfied if any
License has been issued, but such license is subject to revocation,
cancellation, suspension or non-renewal in the event that post-licensure
requirements that have not been satisfied as of Closing are not completed
subsequent to Closing.

(e) With respect to the Pool One Facilities, the Refinancing shall have closed
simultaneously with the closing of the Pool One Facilities, on substantially the
terms and conditions set forth in the Refinancing Term Sheet and such other
terms as are customary for similar mortgage financing or otherwise reasonably
acceptable to Transferor. With respect to the Pool Two Facilities, the HUD Loan
Assumptions shall have closed simultaneously with the closing of the Pool Two
Facilities, on terms and conditions reasonably acceptable to Transferor.

Article XI.

CLOSING

Section 11.01 Time and Place.

(a) Closing of Transferor’s and Facility the Pool One Facility Owners’ transfer
of the Pool One Facility Owned Assets pursuant to this Agreement (generally, a
“Closing” and specifically, the “Pool One Closing”) shall take place at the
offices of Lowndes, Drosdick, Doster, Kantor & Reed, P.A. (or at such other
place as Transferee and Transferor mutually agree) and shall occur the later of
(i) August 31, 2012 or (ii) fifteen (15) days following the date upon which all
Closing Conditions have been satisfied or waived with respect to the Pool One
Facilities (the “Pool One Closing Date”). If the Pool One Closing has not
occurred on or before October 31, 2012, then the parties agree to discuss in
good faith whether to proceed working towards closing or to terminate this
Agreement.

(b) Closing of Transferor’s and Facility the Pool Two Facility Owners’ transfer
of the Pool Two Facility Owned Assets pursuant to this Agreement (generally, a
“Closing” and specifically, the “Pool Two Closing”) shall occur within fifteen
(15) days following the date on which the HUD Loan Assumptions are approved by
HUD and all Closing Conditions have been satisfied or waived with respect to the
Pool Two Facilities (the “Pool Two Closing Date”). If the Pool Two Closing has
not occurred on or before June 30, 2013, then the parties agree to discuss in
good faith whether to proceed working towards closing or to terminate this
Agreement.

 

29



--------------------------------------------------------------------------------

Section 11.02 Delivery of Documents at Closing.

(a) At each Closing, Transferor shall:

(i) Execute, acknowledge and deliver a certificate to Transferee confirming the
matters set forth in Sections 10.01 (a) and (b) with respect to Transferor, as
of the applicable Closing Date, such certificates to be signed by an officer of
Transferor.

(ii) Provide to Transferee (A) a copy of the Charter Documents of Transferor
and/or each Facility Owner, certified by a duly authorized officer of Transferor
or the Facility Owner, (B) a copy of resolutions or other actions of the
managers and members of Transferor and/or Facility Owners certified by a duly
authorized officer of Transferor, and (C) such other evidence of the power and
authority of Transferor and Facility Owners to consummate the transactions
described in this Agreement as Transferee may reasonably require.

(iii) Execute and cause the Facility Owners to execute, acknowledge or cause to
be acknowledged as appropriate and deliver to Transferee such additional
documents as may be reasonably necessary or customary to consummate the
transactions contemplated by this Agreement.

(iv) Execute and cause the Facility Owners to execute, acknowledge or cause to
be acknowledged as appropriate and deliver to Transferee a closing statement or
memorandum in a form reasonably acceptable to Transferor and Transferee (the
“Closing Statement”).

(v) Execute and cause the Facility Owners to execute, acknowledge and deliver to
Transferee a non-foreign status affidavit in the form as required by
Section 1445 of the Code.

(vi) Execute and cause the Facility Owners to execute, acknowledge and file, as
applicable, any and all transfer tax forms, or signature pages to transfer tax
forms, required by applicable law or advisable, in the reasonable opinion of
Transferee, in connection with the transfer of the Owned Assets to the Company
as contemplated hereunder.

(vii) Pay and fully satisfy all obligations which are evidenced by any Lien
encumbering the Owned Assets which are not permitted hereunder.

(viii) Execute and deliver, or cause to be executed and delivered, all
Restructuring Documents to be executed by Transferor, the Company, the Facility
Owners or the New Facility Owners.

(ix) If a search of the title to the Owned Assets discloses judgments, penalties
or other returns against other Persons having names the same as or similar to
that of Transferor or any Facility Owner, Transferor will, on request, execute
and deliver to Transferee (or cause to be delivered to Transferee) an affidavit
from Transferor and/or the applicable Facility Owner(s) to the effect that such
judgments, penalties or other returns are not against Transferor or the
applicable Facility Owner(s).

 

30



--------------------------------------------------------------------------------

(b) At each Closing, Transferee shall:

(i) Execute, acknowledge and deliver a certificate to Transferor confirming the
matters set forth in Sections 10.03(a) and (b) with respect to Transferee, as of
the applicable Closing Date, such certificates to be signed by an officer of
Transferee.

(ii) Provide to Transferor (A) a copy of the Charter Documents of Transferee
certified by a duly authorized officer or partner of Transferee, (B) a copy of
resolutions or other actions of the partners of Transferee certified by a duly
authorized officer or partner of Transferee, and (C) such other evidence of the
power and authority of Transferee to consummate the transactions described in
this Agreement as Transferor may reasonably require.

(iii) Execute, cause to be acknowledged as appropriate and deliver such
additional documents as may be reasonably necessary or customary to consummate
the transactions contemplated by this Agreement.

(iv) Execute and deliver, or cause to be executed and delivered, all
Restructuring Documents to be executed by Transferee, the Company, the Facility
Owners or the New Facility Owners.

(v) Execute, cause to be acknowledged as appropriate and deliver the Closing
Statement.

(vi) Execute, and cause to be notarized and filed, as applicable, any and all
transfer tax forms, or signature pages to transfer tax forms, required by
applicable law or advisable, in the reasonable opinion of Transferee, in
connection with the transfer of the Owned Assets to Transferee (or its
designee), as contemplated hereunder.

Article XII.

INDEMNITY; DEFAULT; DAMAGES

Section 12.01 Survival. Except for those representations, warranties, covenants
or agreements contained in this Agreement the obligations in relation to which
are expressly stated to survive the applicable Closing beyond the
below-referenced twelve (12) month period or without time limitation, all claims
for any breach by a party of any representation, warranty, covenant or agreement
made by it in this Agreement or in any other Document must be set forth in
reasonable detail in a written notice received by such party not later than the
date that is twelve (12) months following the applicable Closing Date and any
litigation with respect to such claim shall be commenced on or prior to the date
that is sixty (60) days after the expiration of such twelve (12) month period.
The following representations and warranties shall survive without time limit:
(a) Transferee’s representations and warranties contained in Sections 4.01
through 4.09 and (b) Transferor’s representations and warranties contained in
Sections 7.01 through 7.10.

Section 12.02 Transferee’s Remedies for Transferor’s Defaults. If Transferor
breaches any of its representations or warranties hereunder, or defaults on any
of its obligations hereunder in any material respect, and such default continues
for ten (10) Business Days after written notice thereof from Transferee
specifying such default, Transferee may, as its sole remedy hereunder, by
delivering notice in writing to Transferor in the manner provided in this
Agreement, either, (i)

 

31



--------------------------------------------------------------------------------

terminate this Agreement and the other Documents and declare it and them null
and void (except for those Liabilities that expressly survive such termination)
in which event Transferee shall receive a disbursement of the Down Payment and
Transferor shall pay Transferee for its Transferor Reimbursable Transaction
Costs within thirty (30) calendar days of such termination, (ii) seek
enforcement of this Agreement by a decree of specific performance or injunctive
relief requiring Transferor to fulfill its obligations under this Agreement,
including but not limited to the transfer of the Owned Assets or (iii) waive any
such conditions or defaults and consummate the transactions contemplated by this
Agreement and the Documents in the same manner as if there had been no
conditions or defaults.

Section 12.03 Transferor’s Remedies for Transferee’s Defaults. If Transferee
breaches any of its representations or warranties hereunder, or defaults on any
of its obligations hereunder in any material respect, and such default continues
for ten (10) Business Days after written notice thereof from Transferor
specifying such default, Transferor may, as its sole remedy hereunder, by
delivering notice in writing to Transferee in the manner provided in this
Agreement, either, (i) terminate this Agreement and the other Documents and
declare it and them null and void (except for those Liabilities that expressly
survive such termination), in which event Transferor shall retain the Down
Payment as liquidated damages as the sole legal or equitable remedy, the parties
hereby acknowledging and agreeing that the damages which Transferor would suffer
as a result of such default and termination would be difficult, if not
impossible, to determine and that the liquidated damages provided for herein are
a fair and reasonable estimation of such damages or (ii) waive any such
conditions or defaults and consummate the transactions contemplated by this
Agreement and the Documents in the same manner as if there had been no
conditions or defaults; it being expressly understood and agreed that Transferor
shall not have any right or remedy to seek specific performance or injunctive
relief with respect to any default by Transferee.

Section 12.04 Indemnification by Transferee. Transferee shall, during the
applicable survival period, indemnify, defend, and hold harmless Transferor and
its members, officers, directors, employees, Affiliates, successors and assigns
from and against, and pay or reimburse each of them for and with respect to, any
Loss relating to, arising out of or resulting from any breach by Transferee of
any of its representations, warranties, covenants or agreements in this
Agreement or any other Document.

Section 12.05 Indemnification by Transferor. Transferor shall, during the
applicable survival period, indemnify, defend, and hold harmless Transferee and
its respective members, officers, directors, employees, Affiliates, successors
and assigns from and against, and pay or reimburse each of them for and with
respect to, any Loss relating to, arising out of, or resulting from any breach
by Transferor of any of its representations, warranties, covenants or agreements
in this Agreement or any other Document, subject to the Business Representations
Damage Cap with respect to breaches of Business Representations. Prior to each
Closing, Transferor shall either demonstrate to Transferee that it has
sufficient financial wherewithal (in Transferee’s reasonable business judgment)
to satisfy any potential Transferee indemnification obligations hereunder, or
otherwise provide a guarantor of such indemnification obligations reasonably
satisfactory to Transferee in its reasonable business judgment.

 

32



--------------------------------------------------------------------------------

Section 12.06 Administration of Indemnification. For purposes of administering
the indemnification provisions set forth in Sections 12.04 and 12.05, the
following procedure shall apply:

(a) Whenever a claim shall arise for indemnification under this Article, the
party entitled to indemnification (the “Indemnified Party”) shall promptly give
written notice to the party from whom indemnification is sought (the
“Indemnifying Party”) setting forth in reasonable detail, to the extent then
available, the facts concerning the nature of such claim and the basis upon
which the Indemnified Party believes that it is entitled to indemnification
hereunder.

(b) In the event of any claim for indemnification resulting from or in
connection with any claim by a third party, the Indemnifying Party shall be
entitled, at its sole expense, either (i) to participate in defending against
such claim or (ii) to assume the entire defense with counsel which is selected
by it and which is reasonably satisfactory to the Indemnified Party provided
that (A) the Indemnifying Party agrees in writing that it does not and will not
contest its responsibility for indemnifying the Indemnified Party in respect of
such claim or proceeding and (B) no settlement shall be made and no judgment
consented to without the prior written consent of the Indemnified Party which
shall not be unreasonably withheld. If, however, (i) the claim, action, suit or
proceeding would, if successful, result in the imposition of damages for which
the Indemnifying Party would not be solely responsible, or (ii) representation
of both parties by the same counsel would otherwise be inappropriate due to
actual or potential differing interests between them, then the Indemnifying
Party shall not be entitled to assume the entire defense and each party shall be
entitled to retain counsel who shall cooperate with one another in defending
against such claim. In the case of clause (i) of the immediately preceding
sentence, the Indemnifying Party shall be obligated to bear only that portion of
the expense of the Indemnified Party’s counsel that is in proportion to the
damages indemnifiable by the Indemnifying Party compared to the total amount of
the third-party claim against the Indemnified Party.

(c) If the Indemnifying Party does not choose to defend against a claim by a
third party, the Indemnified Party may defend in such manner as it deems
appropriate or settle the claim (after giving notice thereof to the Indemnifying
Party) on such terms as the Indemnified Party may deem appropriate, and the
Indemnified Party shall be entitled to periodic reimbursement of defense
expenses incurred and prompt indemnification from the Indemnifying Party in
accordance with this Article.

(d) Failure or delay by an Indemnified Party to give prompt notice of any claim
(if given prior to expiration of any applicable survival period) shall not
release, waive or otherwise affect an Indemnifying Party’s obligations with
respect to the claim, except to the extent that the Indemnifying Party can
demonstrate actual loss or prejudice as a result of such failure or delay.

Section 12.07 Exclusivity. The rights and remedies set forth in this Article XII
shall be exclusive of all other rights to monetary damages that any party (or
any party’s successors or assigns) would otherwise have at law or in equity in
connection with the transactions contemplated by this Agreement or any other
Document, other than with respect to claims based on common law fraud or rights
which by law cannot be waived or limited.

 

33



--------------------------------------------------------------------------------

Section 12.08 Limitation of Liability. Except to the extent awarded to a party
other than an Indemnified Party in respect of third party claims, in no event
shall any Indemnified Party be entitled to any incidental, indirect, special or
consequential damages resulting from or arising out of any claim under this
Article XII, including damages for lost revenues, income or profits, diminution
of value of one or more Facility or any other damage or loss resulting from the
disruption or loss of operation of one or more Facility, unless a result of
fraud or intentional misrepresentation.

Section 12.09 Business Representations Damages Cap. Notwithstanding anything to
the contrary contained herein or in any other Document, if the Closing of the
transactions hereunder shall have occurred, Transferor shall have no Liability
to Transferee, its members, officers, directors, employees or Affiliates,
successors or assigns, for the breach of the Business Representations in excess
of, in the aggregate, $1,500,000 with respect to the Pool One Facilities and
$1,000,000 in the aggregate with respect to the Pool Two Facilities and $500,000
for the Shenandoah Facility (the “Business Representations Damage Cap”).

Article XIII.

DOWN PAYMENT AND ESCROW

Section 13.01 Investment of Down Payment. Transferee shall deposit the Down
Payment with the Escrow Agent. Escrow Agent shall invest the Down Payment in an
insured interest bearing account, or in interest bearing investments backed by
securities issued by the U.S. federal government, as Transferee may from time to
time direct.

Section 13.02 Disbursement of Down Payment. Escrow Agent shall hold the Down
Payment in escrow and release the same as follows:

(a) If at any time prior to expiration of the Pool One Due Diligence Period,
Escrow Agent shall receive written notice from Transferee stating that
(i) Transferee is terminating this Agreement, and (ii) Transferee is
simultaneously giving Transferor a copy of such notice, Escrow Agent shall
promptly disburse 3/5 of the Down Payment to Transferee without the need for
further instructions from or approvals by any other party to this Agreement. If
at any time on or prior to the date that is eight (8) Business Days after the
date of this Agreement, Escrow Agent shall receive written notice from
Transferor stating that (i) Transferor is terminating this Agreement due to the
failure to receive the Transferor Board Consent with respect to the Pool One
Properties and (ii) Transferor is simultaneously giving Transferee a copy of
such notice, Escrow Agent shall promptly disburse 3/5 of the Down Payment to
Transferee without the need for further instructions from or approvals by any
other party to this Agreement. If at any time prior to expiration of the Pool
Two Due Diligence Period, Escrow Agent shall receive written notice from
Transferee stating that (i) Transferee is terminating this Agreement, and
(ii) Transferee is simultaneously giving Transferor a copy of such notice,
Escrow Agent shall promptly disburse 2/5 of the Down Payment to Transferee
without the need for further instructions from or approvals by any other party
to this Agreement.

 

34



--------------------------------------------------------------------------------

(b) If at any time after the expiration of the Pool One Due Diligence Period,
but prior to Closing, Escrow Agent shall receive written notice from Transferee
stating that (i) Transferee is terminating this Agreement for a reason other
than a Transferor default or another reason which would permit Transferee to
receive the Down Payment, and (ii) Transferee is simultaneously giving
Transferor a copy of such notice, Escrow Agent shall promptly disburse 3/5 of
the Down Payment to Transferor, without the need for further instructions from
or approvals by any other party to this Agreement.

(c) Except as provided in Section 13.02(e), if Escrow Agent shall receive
written notice from Transferee (“Transferor Default Notice”) stating that
(i) Transferor has failed to complete Closing in accordance with the terms of
this Agreement, or has defaulted in any other manner under this Agreement,
(ii) Transferor has not cured such failure or default in accordance with
Section 12.02, and (iii) Transferee is demanding the return of the Down Payment,
then Escrow Agent shall immediately and simultaneously deliver a copy of the
Transferor Default Notice to Transferor. If on or before the date which is five
(5) Business Days following Transferor’s receipt of the Transferor Default
Notice, Transferor shall object in writing (“Transferor’s Objection Notice”) to
the return of the Down Payment to Transferee, then Escrow Agent shall not return
the Down Payment to Transferee. If Transferor shall not deliver a Transferor’s
Objection Notice to Escrow Agent on or before the date which is five
(5) Business Days following Transferor’s receipt of the Transferor Default
Notice, then Escrow Agent shall promptly return the Down Payment to Transferee
without the need for further instructions from or approvals by any other party
to this Agreement.

(d) Except as provided in Section 13.02(e), if Escrow Agent shall receive
written notice from Transferor (“Transferee Default Notice”) stating that
(i) Transferee has failed to complete Closing in accordance with the terms of
this Agreement, or has defaulted in any other manner under this Agreement,
(ii) Transferee has not cured such failure or default in accordance with
Section 12.03, and (iii) Transferor is demanding the return of the Down Payment,
then Escrow Agent shall immediately and simultaneously deliver a copy of the
Transferee Default Notice to Transferee. If on or before the date which is five
(5) Business Days following Transferee’s receipt of the Transferee Default
Notice, Transferee shall object in writing (“Transferee’s Objection Notice”) to
the return of the Down Payment to Transferor, then Escrow Agent shall not return
the Down Payment to Transferor. If Transferee shall not deliver a Transferee’s
Objection Notice to Escrow Agent on or before the date which is five
(5) Business Days following Transferee’s receipt of the Transferee Default
Notice, then Escrow Agent shall promptly return the Down Payment to Transferor
without the need for further instructions from or approvals by any other party
to this Agreement.

(e) Subject to Section 15.05 below, if Escrow Agent shall receive written notice
from Transferee (“Failure of Condition Notice”) stating that Transferee is
demanding the return of the Down Payment because either (i) Transferee has
failed to complete Closing in accordance with the terms of this Agreement solely
due to a failure of the conditions set forth in Section 10.01(d) or (e) or
(ii) Transferor has failed to complete Closing in accordance with the terms of
this Agreement solely due to a failure of the conditions set forth in
Section 10.02(d) or (e) and confirming that Transferor is not in breach of its
obligations under Section 9.04, then Escrow Agent shall immediately deliver a
copy of the Failure of Condition Notice to Transferor. If on or before the date
which is five (5) Business Days following Transferor’s receipt of the

 

35



--------------------------------------------------------------------------------

Failure of Transferee Condition Notice, Transferor shall object in writing to
the return of the Down Payment to Transferee because (x) Transferor objects to
Transferee’s statement in the Failure of Condition Notice regarding failure of
any conditions specified in subsections (i) or (ii) above or (y) Transferor is
demanding payment of any Transferor Reimbursable Transaction Costs from the Down
Payment (“Transferor’s Failure of Condition Objection Notice”), then Escrow
Agent shall not return the Down Payment to Transferee. If Transferor shall not
deliver a Transferor’s Failure of Condition Notice to Escrow Agent on or before
the date which is five (5) Business Days following Transferor’s receipt of the
Failure of Condition Notice, then Escrow Agent shall promptly return the Down
Payment to Transferee, without the need for further instructions from or
approvals by any other party to this Agreement. If Transferor’s Failure of
Condition Objection Notice specifies that Transferor is demanding payment of any
Transferor Reimbursable Transaction Costs from the Down Payment, then Escrow
Agent shall immediately and simultaneously deliver a copy of the Transferor
Failure of Condition Objection Notice to Transferee and on or before the date
which is five (5) Business Days following Transferee’s receipt of the
Transferor’s Failure of Condition Objection Notice, Escrow Agent shall receive
written notice from Transferee stating that Transferee is objecting to the
amount of Transferor Reimbursable Transaction Costs which Transferor is
demanding be paid to Transferor (the “Transferee Notice of Objection to
Transferor Reimbursable Transaction Costs”), then Escrow Agent shall not
disburse any portion of the Down Payment to Transferor or Transferee. If
Transferee shall not deliver a Transferee’s Notice of Objection to Transferor
Reimbursable Transaction Costs on or before the date which is five (5) Business
Days following Transferee’s receipt of the Transferor’s Failure of Condition
Objection Notice, then Escrow Agent shall promptly disburse to Transferor from
the Down Payment, an amount equal to the Transferor Reimbursable Transaction
Costs demanded in the Transferor’s Failure of Condition Objection Notice and
return to Transferee any remaining portion of the Down Payment, without the need
for further instructions from or approvals by any other party to this Agreement.

(f) Unless the Down Payment shall have been previously released by Escrow Agent
pursuant to this Section 13.02, at Closing, Escrow Agent shall deliver the Down
Payment to the Company as part of the Pool One Transferee Contribution.

Section 13.03 Disputes. In the event of any dispute between Transferor and
Transferee regarding the disbursement of the Down Payment pursuant to Sections
13.02(c), (d) or (e), or in the event Escrow Agent shall receive conflicting
demands or instructions with respect to the disbursement of the Down Payment,
Escrow Agent shall withhold disbursement of the Down Payment until it receives
either (i) joint written instructions from Transferor and Transferee with
respect to the disbursement of the Down Payment or (ii) an order binding upon it
from a court of competent jurisdiction with respect to the disbursement of the
Down Payment. Notwithstanding the foregoing, in the event of any such dispute or
conflicting demands or instructions, Escrow Agent shall have the right to
deliver the Down Payment into the registry of any court of competent
jurisdiction, and Escrow Agent shall thereupon be released from any further
liabilities or obligations with respect to the Down Payment.

Section 13.04 Compensation. Escrow Agent shall receive no compensation for its
services performed pursuant to this Agreement except for reasonable attorneys’
fees and costs incurred as a result of any dispute between the parties hereto.
Such fees and costs shall be borne by the party adjudged by a court of competent
jurisdiction to have been at fault.

 

36



--------------------------------------------------------------------------------

Section 13.05 Liability of Escrow Agent. The parties covenant and agree that in
performing any of its duties under this Agreement, Escrow Agent shall not be
liable for any Loss which it may incur as a result of serving as Escrow Agent
hereunder, except for any Loss arising out of its willful default or gross
negligence. Accordingly, Escrow Agent shall not incur any liability with respect
to (i) any action taken or omitted to be taken in good faith upon advice of its
counsel given with respect to any questions relating to its duties and
responsibilities (ii) to any action taken or omitted to be taken in reliance
upon any document, not only as to its due execution and the validity and
effectiveness of its provisions, but also to the truth and accuracy of any
information contained therein, which Escrow Agent shall in good faith believe to
be genuine, to have been signed or presented by a proper person or persons and
to conform with the provisions of this Agreement or (iii) failure, insolvency,
or inability of the depositary to pay said funds upon demand for withdrawal; or
(iv) levies by taxing authorities based upon the taxpayer identification number
used to establish this interest bearing account. Transferor and Transferee,
hereby agree, jointly and severally, to indemnify and hold harmless Escrow Agent
against any and all Losses which may be imposed upon or incurred by Escrow Agent
in connection with its serving as Escrow Agent hereunder, except for any Loss
arising out of its willful default or gross negligence.

Article XIV.

JOINT VENTURE AND FACILITY DOCUMENTS

Section 14.01 Formation of Joint Venture.

(a) Upon the occurrence of the Pool One Closing, Transferor and Transferee shall
take such steps as may be necessary to consummate the Restructuring. Transferee
shall contribute the Pool One Transferee Contribution to the Company/New
Facility Owners and Transferor shall contribute the Pool One Transferor
Contribution to the Company/New Facility Owners. In connection with the
Restructuring, on the Pool One Closing Date, Transferor and Transferee covenant
and agree to enter into (or in Transferee’s case, cause its designated
subsidiary to enter into) the amended and restated limited liability company
agreement of the Company in the form mutually agreed to by the parties (the “JV
Agreement”), subject to changes requested by the Lender and approved by
Transferor and Transferee in their reasonable discretion, which shall amend and
restate the existing limited liability company agreement of the Company and
create a joint venture that will, upon the Pool One Closing and immediately
following the Restructuring, directly or indirectly own the TRS, the New Pool
One Facility Owners and the New Pool One Facility Tenants.

(b) Upon the occurrence of the Pool Two Closing, Transferor and Transferee shall
take such steps as may be necessary to consummate the HUD Loan Assumptions.
Transferee shall contribute the Pool Two Transferee Contribution to the
Company/New Facility Owners and Transferor shall contribute the Pool Two
Transferor Contribution to the Company/New Facility Owners. In connection with
the HUD Loan Assumptions, on the Pool Two Closing Date, Transferor and
Transferee covenant and agree to amend or amend and restate the JV Agreement to
address the HUD Loan Assumptions and the Indianola Performance Escrow, as well
as to accommodate any reasonable changes requested by HUD and approved by the
Lender, Transferor and Transferee in their reasonable discretion. Following the
Pool Two Closing, the Joint Venture will, directly or indirectly own the TRS,
the New Pool One Facility Owners and the New Pool One Facility Tenants, the Pool
Two Facility Owners and the Pool Two Facility Tenants.

 

37



--------------------------------------------------------------------------------

(c) Simultaneously with the Pool One Closing, Transferor and Transferee shall
cause the Company to distribute the Pool One Transferor Distribution to
Transferor. Simultaneously with the Pool Two Closing, Transferor and Transferee
shall cause the Company to distribute the Pool Two Transferor Distribution, less
the amount being placed into the Indianola Performance Escrow, to Transferor.

Section 14.02 Termination of Existing Facility Documents. On or prior to the
occurrence of each Closing, Transferor shall cause each Facility Owner to
terminate any management agreements affecting the applicable Facilities.

Section 14.03 New Facility Documents.

(a) Deed Conveyance of Real Property. Upon the occurrence of each Closing,
Transferor shall cause the applicable Facility Owners to transfer and convey to
the applicable New Facility Owners, fee simple title in and to the Real Property
(the “Deed Transfers”). The Deed Transfers shall be made by special warranty
deed in form customary for the jurisdiction in which the applicable Real
Property is located and reasonably approved by Transferor and Transferee,
subject to changes requested by Lender and approved by Transferor and Transferee
in their reasonable discretion. Each applicable Facility Owner shall further
assign, transfer and convey to the applicable New Facility Owner, all right,
title and interest of such Facility Owner in and to any and all tangible and
intangible personal property relating directly or indirectly to the applicable
Real Property and/or Facility, except for the Retained Assets. Such assignment,
transfer and conveyance of personal property shall be made by bill of sale in
form reasonably approved by Transferor and Transferee, subject to changes
requested by Lender and approved by Transferor and Transferee in their
reasonable discretion.

(b) Operating Lease. Upon the occurrence of each Closing, Transferor and
Transferee shall cause each applicable New Facility Owner and New Facility
Tenant to enter into a Lease substantially in the form mutually agreed to by the
parties (each, an “Operating Lease”), subject to changes requested by Lender and
approved by Transferor and Transferee in their reasonable discretion and to
changes agreed to by Transferor and Transferee in their reasonable discretion as
necessary to conform to local law.

(c) Management Agreement. Upon the occurrence of each Closing, Transferor and
Transferee shall cause each applicable New Facility Tenant to, enter into a
Management Agreement for the management and marketing services of the Facilities
substantially in the form mutually agreed to by the parties (each, a “New
Management Agreement”), subject to changes requested by the Lender and approved
by Transferor and Transferee in their reasonable discretion.

(d) Assignment of Contracts, Facility Agreements and Licenses. On the occurrence
of each Closing, Transferor shall or shall cause the applicable Facility Owners
to enter into an Assignment and Assumption Agreement substantially in the form
mutually agreed to by the parties (the “Assignment and Assumption Agreement”),
to the extent assignable, the

 

38



--------------------------------------------------------------------------------

applicable Contracts, Facility Agreements, and Licenses approved by Transferee
during the applicable Due Diligence Period, together with the Resident
Agreements, to the applicable New Facility Owners or New Facility Tenants as of
such Closing Date, with Transferor being responsible for the payment of any fee
or other charge imposed by any party in connection with such transfer.
Notwithstanding the foregoing, on or before the termination of the applicable
Due Diligence Period, Transferee shall identify in writing to Transferor
(i) which Contracts, Facility Agreements, and Licenses it agrees to assume, and
(ii) any such Contracts, Facility Agreements, and Licenses it does not agree to
assume, and Transferor shall terminate such disapproved Contracts, Facility
Agreements, and Licenses at its sole cost and expense as of the Closing Date.
With respect to any equipment lease that New Facility Owners or New Facility
Tenants assume, it shall be a condition to such assumption that at least five
(5) Business Days prior to the applicable Closing Date, the applicable Facility
Owner will obtain and deliver to Transferee written statements from the
equipment lessors which demonstrate to Transferee’s satisfaction that (i) all
payments under such equipment lease are current and that there are no charges
owed, and (ii) the New Facility Owner and/or New Facility Tenant shall not be
responsible for the payment of any charges, penalties or other costs relating to
damage, destruction or loss of such equipment, or a breach or violation of the
terms of such equipment leases that occurred or became due prior to the
applicable Closing Date. Notwithstanding anything to the contrary, none of the
Company, the New Facility Owners or the New Facility Tenants shall be
responsible for the obligations under any Contracts, Facility Agreements, and
Licenses that are not expressly approved by Transferee in writing during the Due
Diligence Period and assumed pursuant to an Assignment and Assumption Agreement.

(e) Manager Pooling Agreement. Upon the occurrence of the Pool One Closing,
Transferor and Transferee shall cause each of the New Pool One Facility Tenants
to enter into the Manager Pooling Agreement substantially in the form mutually
agreed to by the parties (the “Manager Pooling Agreement”), subject to changes
requested by the Lender and approved by Transferor and Transferee in their
reasonable discretion, to pool revenues and expenses of the Pool One Facilities
leased by such New Pool One Facility Tenants for purposes of, among other
things, netting such revenues at one Facility against expenses at the other
Facilities leased by such New Pool One Facility Tenant. Upon the occurrence of
the Pool Two Closing, the Transferor and Transferee shall cause the New Pool One
Facility Tenants and the Pool Two New Facility Tenants to enter into an
amendment to the Manager Pooling Agreement adding the Pool Two New Facility
Tenants and Pool Two New Facilities to the same. However, if the foregoing is
not permitted by HUD, then Transferor and Transferee shall cause each of the
Pool Two New Facility Tenants, to enter a Manager Pooling Agreement with respect
to the Pool Two Facilities and subject to changes requested by the Lender and
approved by Transferor and Transferee in their reasonable discretion.

Section 14.04 Other Documents.

(a) Indemnification and Contribution Agreement. At Closing, if guaranties are
required from the Transferor, Transferee or any of their respective affiliates
in connection with the closing of the Refinancing or the HUD Loan Assumption,
Transferor and Transferee shall cause the Transferee and Transferor guarantors
of the loans (the “Loans”) evidenced by the Refinancing and/or the HUD Loan
Assumptions (together, the “Guarantors”), respectively, to execute a
Contribution and Indemnification Agreement in the form mutually agreed to by the

 

39



--------------------------------------------------------------------------------

parties (the “Indemnification and Contribution Agreement”), subject to
(i) changes required to conform to the documents evidencing the Refinancing or
the HUD Loan Assumption and (ii) changes requested by the Lender and approved by
Transferor and Transferee in their reasonable discretion, pursuant to which
Transferee and the Guarantors set forth the rights of Guarantors against
Transferee if Guarantors make payments under any guarantees of the Loans and
Guarantor set forth their understanding concerning the manner in which they will
share liability between themselves if either pays more than their proportionate
share of any obligation under any guarantees of the Loans.

Section 14.05 Escrow. Transferee, Transferor shall cause their respective
executed counterparts to the JV Agreement, Operating Leases, Management
Agreements, Manager Pooling Agreement, Indemnification and Contribution
Agreement, together with any other applicable agreements, leases, certificates
or other documents reasonably necessary to effectuate the Restructuring and HUD
Loan Assumptions and otherwise in form and substance reasonably acceptable to
Transferor, Transferee and Manger and any additional documents required by
Lender to implement the Refinancing and agreed to by Transferor and Transferee
in their reasonable discretion (collectively, the “Restructuring Documents”), to
be deposited into escrow with Escrow Agent prior to each Closing pursuant to an
escrow agreement and instruction letter mutually satisfactory to Transferor and
Transferee which shall provide that such documents shall be released from escrow
and made effective upon the consummation of the applicable Closing.

Article XV.

FEES AND EXPENSES

Section 15.01 Fees and Expenses.

(a) Except as otherwise specifically provided in this Agreement, Transferor and
Transferee shall each pay the fees and expenses of their own attorneys,
accountants, financial advisors, investment bankers and employees in connection
with the preparation and negotiation of this Agreement, all documents prepared
and negotiated pursuant to this Agreement, and the Restructuring Documents
(collectively, the “Documents”)

(b) The fees and expenses of local counsel engaged to represent the Company in
connection with the Restructuring (“Local Counsel Costs”) shall be Shared
Expenses borne in accordance with Section 15.06 below.

(c) Any Third-Party Costs incurred by Transferee, Transferor or their respective
Affiliates shall be paid solely by Transferee or Transferor, as the case may be,
unless such costs were required to be incurred in connection with the
Refinancing or the HUD Loan Assumption (collectively, the “Refinancing
Third-Party Costs”), in which event such Refinancing Third Party Costs shall be
borne in accordance with Section 15.06 below. It is understood, acknowledged and
agreed by Transferor and Transferee that, subject to Section 15.05 below, any
Refinancing Third-Party Costs incurred in connection with the Refinancing shall
be borne in accordance with Section 15.05 below regardless of whether any such
Refinancing Third-Party Costs would have been incurred by Transferee, Transferor
or their respective Affiliates had there been no Refinancing. Any Third-Party
Costs incurred by Transferee which are not also Refinancing Third-Party Costs,
shall be paid solely by Transferee

 

40



--------------------------------------------------------------------------------

and any Third-Party Costs incurred by Transferor which are not also Refinancing
Third-Party Costs, shall be paid solely by Transferor. As used herein, the term
“Third-Party Costs” shall mean all third party (i.e., a party other than
Transferee, Transferor or their respective Affiliates), out-of-pocket due
diligence costs incurred in connection with the evaluation of the Real Property,
the Facilities, the Company and the Facility Owners, including, without
limitation, surveys, soil tests, engineering tests or other tests, environmental
studies, market studies, other studies, reports, and property appraisals.

(d) Transferor shall be responsible for payment of the following items in
connection with this transaction: (i) any costs in exercising the purchase
option with respect to the Nevada Facility; (ii) any costs associated with
termination of the existing facility managers, and (iii) any governmental fees
or expenses payable for the assignment, transfer or conveyance of any Facility
Contracts, Tenant Leases, Resident Agreements or Licenses and Permits.

Section 15.02 Title Costs. The cost of the Title Commitments and the Title
Policies (including any non-imputation endorsements and other customary
endorsements thereto) and any escrow costs and other fees associated therewith
(collectively, the “Title Insurance Costs”) shall be Shared Expenses pursuant to
Section 15.06 below.

Section 15.03 Transfer Taxes. Any real estate transfer taxes, fees or similar
charges incurred in connection with the Restructuring (collectively, the
“Transfer Taxes”) will be borne by the Transferor.

Section 15.04 Prorations. The items of revenue and expense set forth in this
Section 15.04 shall be prorated between Transferor and Transferee (the
“Prorations”) as of 11:59:59 p.m. on the day preceding the applicable Closing
Date (the “Cut-Off Time”), or such other time expressly provided in this
Section 15.04, so that the Closing Date is a day of income and expense for
Transferee.

(a) Taxes. All real property taxes and assessments (the “Property Taxes”) shall
be prorated as of the Cut-Off Time between The applicable Facility Owner and
Transferee. If the amount of any such Property Taxes is not ascertainable on the
Closing Date, the Proration for such Property Taxes shall be based on the most
recent available bill; provided, however, that after the Closing, the applicable
Facility Owner and Transferee shall re-prorate the real property and related
Property Taxes and pay any deficiency or excess in the original proration to the
other party promptly upon receipt of the actual bill for the relevant taxable
period. Any additional taxes in the nature of “roll back” taxes or relating to
the year of Closing arising out of a change in the use of the real property and
improvements or a change in ownership shall be paid by the applicable Facility
Owner when due and payable, and the applicable Facility Owner and Transferor,
jointly and severally, will indemnify Transferee from and against any and all
such Property Taxes, which indemnification obligation will survive the Closing.
Transferor shall be entitled to any tax abatement rights and benefits with
respect to the Pool One Facilities and the Pool Two Facilities to the extent the
same accrued prior to the contribution of the Pool One Facilities or Pool Two
Facilities. This subparagraph shall survive Closing.

(b) Leases and Resident Agreements. Any rents and other amounts prepaid, accrued
or due and payable under any leases or Residence Agreements shall be prorated as
of the

 

41



--------------------------------------------------------------------------------

Cut-Off Time between The applicable Facility Owner and Transferee. The
Transferee shall receive a credit for all security deposits which are not
transferred by the applicable Facility Owner to Transferee. The Transferee shall
not receive a credit for any security deposits held by the applicable Facility
Owner which are transferred to Transferee at Closing.

(c) Utilities. All utility services shall be prorated as of the Cut-Off Time
between the applicable Facility Owner and Transferee. The Parties shall use
commercially reasonable efforts to obtain readings for all utilities as of the
Cut-Off Time. If readings cannot be obtained as of the Closing Date, the cost of
such utilities shall be prorated between the applicable Facility Owner and
Transferee by estimating such cost on the basis of the most recent bill for such
service; provided, however, that after the Closing, the parties shall re-prorate
the amount for such utilities and pay any deficiency in the original proration
to the other party promptly upon receipt of the actual bill for the relevant
billing period. The applicable Facility Owner shall receive a credit for all
deposits transferred to Transferee or which remain on deposit for the benefit of
Transferee with respect to such utility contracts.

(d) All cash on hand, escrow and reserve accounts of Transferor or the Facility
Owners, accounts receivable and accounts payable, indebtedness or liabilities
for the period prior to the Closing Date shall remain the property or
responsibility, as applicable, of the Transferor and the applicable Facility
Seller. Transferor and any applicable Facility Owner shall be responsible for
the payment of all expenses on account of services and supplies furnished to and
for the benefit of the Facilities through and including the day preceding the
Closing Date and Transferee shall be responsible for the payment of all expenses
on account of services and supplies furnished to and for the benefit of the
Facilities from and including the Closing Date.

(e) Re-Prorations. Notwithstanding anything to the contrary herein, if during
the ninety (90) day period following the Closing Date, any party in its
reasonable discretion believes the any of the Prorations as reflected on the
Closing Statement are not based on actual or accurate figures, such party shall
have the right to request that such Prorations be re-prorated, and upon such
request the parties agree in good faith to endeavor to accomplish such
re-proration as soon as practicable following such request. Any re-prorations
shall be made in the same manner contemplated in this Section 15.04. This
subparagraph shall survive Closing. The foregoing shall not apply to the
proration of Property Taxes, which shall be handled pursuant to Section 15.04(a)
above.

Section 15.05 Other Closing Costs. Except as explicitly set forth herein, all
other costs, expenses and legal fees incurred by Transferee or Transferor in
connection with the applicable Closing, including, without limitation, costs,
expenses and legal fees incurred in connection with (i) the Refinancing, and
(ii) the issuance of the Licenses to the Company, the New Facility Tenants
and/or the Facility Owners (collectively, the “Other Shared Closing Costs”),
shall be Shared Expenses, pursuant to Section 15.06 below.

Section 15.06 Closing Cost Allocation. All Refinancing Third-Party Costs, Local
Counsel Costs, Title Insurance Costs, Transfer Taxes, Other Shared Closing Costs
(other than costs of preparation and negotiation of the Documents which shall be
borne by Transferor and Transferee as set forth in Section 15.01 above),
Refinancing Fee or Other Refinancing Fees and Expenses (the “Shared Expenses”)
will be borne by Transferor and Transferee in accordance

 

42



--------------------------------------------------------------------------------

with their respective percentage interests in the Company following the
Restructuring. Any payments by Transferor or Transferee in respect of any Shared
Expenses shall be deemed capital contributions of Transferor and Transferee, as
applicable, under the JV Agreement.

Article XVI.

REFINANCING AND HUD LOAN ASSUMPTIONS

Section 16.01 Cooperation. Transferor and Transferee will cooperate and use
commercially reasonable efforts to secure the Refinancing and the HUD Loan
Assumptions. The proceeds of the Refinancing shall be utilized at Closing to
repay in full the Existing Owner Financing encumbering the Pool One Facilities.

Section 16.02 Financing Fees. Any (a) financing fee, extension fee, rate lock
fee, interest rate breakage costs or other similar fee in connection with the
Refinancing or the HUD Loan Assumptions (a “Refinancing Fee”) required to be
paid prior to a Closing, (b) Refinancing or HUD Loan Assumption Third-Party
Costs and (c) any other fees and expenses incurred in connection with the
Refinancing or HUD Loan Assumptions (including, without limitation, any legal
fees of a lender, any mortgage recordation or similar fees and any due diligence
costs incurred by a lender) (collectively, the “Other Refinancing Fees and
Expenses”) shall be shall be Shared Expenses in accordance with Section 15.06
above.

Section 16.03 Refinancing Closing. The closing of the Refinancing and the Pool
One Closing hereunder shall occur simultaneously. The closing of the HUD Loan
Assumptions and the Pool Two Closing hereunder shall occur simultaneously. At
each Closing, Transferor and Transferee shall deliver, and shall cause the
Company and its subsidiaries to deliver, those documents, instruments and other
deliveries as are required to be delivered to consummate the Refinancing or the
HUD Loan Assumptions, as applicable, including, without limitation, any
guaranties, to the extent reasonably acceptable to Transferor and Transferee,
and any such documents shall constitute Restructuring Documents hereunder.

Article XVII.

ASSUMED AND RETAINED LIABILITIES

Section 17.01 Retained Liabilities. At each Closing, the applicable Facility
Owners shall each retain all Liabilities for, and neither the Transferee nor the
applicable New Facility Owner shall have any obligation or Liability concerning:

(a) Matters Arising Prior to Closing Date. Any Liabilities under the Facility
Agreements, Contracts, Residence Agreements, and Licenses which have arisen,
accrued or pertain to a period prior to the applicable Closing Date, including,
without limitation, the Liability for the payment of any amounts due and payable
or accrued but not yet due or payable prior to the Closing Date under the
Facility Agreements, Contracts, Residence Agreements, and Licenses as of such
Closing Date; and

(b) Taxes and Assessments. The payment of all Taxes and assessments due and
payable or accrued with respect to the period prior to the applicable Closing
Date but not yet paid prior to the applicable Closing Date, except to the extent
Transferee has received a credit for such Taxes and assessments at the
applicable Closing; and

 

43



--------------------------------------------------------------------------------

(c) Personal Injury. Any claim for personal injury to a Person which is based on
any event which occurred at a Facility prior to the applicable Closing Date; and

(d) Retained Assets. Any liability associated with any of the items constituting
Retained Assets (collectively, all items contained in this Section 17.01 being
the “Retained Liabilities”).

The rights and obligations of the Parties under this Section 17.01 shall survive
the Closings.

Section 17.02 Assumed Liabilities. At each Closing, the New Facility Owner shall
assume (i) all Liabilities under the Facility Agreements, Contracts, Residence
Agreements, and Licenses that are not Retained Liabilities and which arise or
accrue on or after the applicable Closing Date with respect to the applicable
Facilities, and (ii) the payment of Taxes which arise or accrue on or after the
applicable Closing Date (“Assumed Liabilities”).

The rights and obligations of the Parties under this Section 17.02 shall survive
the Closings.

Article XVIII.

MISCELLANEOUS

Section 18.01 Further Actions. From time to time before, at and after each
Closing, each party, at its expense and without further consideration, will
execute and deliver such documents as reasonably requested by any other party in
order more effectively to consummate the transactions contemplated hereby.

Section 18.02 Shenandoah Facility. Transferor and Transferee agree that, at such
time as the Windsor Manor of Shenandoah (the “Shenandoah Facility”) achieves
eighty percent (80%) occupancy and a twenty-five percent (25%) Operating Margin
for three (3) consecutive months Transferor and Transferee shall enter into a
transfer agreement for contribution of the Shenandoah Facility to the Company.
Such transfer agreement shall contain the same terms and conditions as this
Agreement (including, without limitation, due diligence rights), as if the
Shenandoah Facility were a third pool of facilities. The agreed-upon value of
the Shenandoah Facility shall be Five Million Five Hundred Thousand Dollars
($5,500,000). Notwithstanding the contribution of the Shenandoah Facility to the
Company, Transferor shall be entitled to receive any rebate for property taxes
with respect to its period of ownership prior to the contribution of the
Shenandoah Facility to the Company. This provision shall expressly survive the
Pool One Closing and Pool Two Closing. In the event that the Shenandoah has not
achieved the above-required Operating Margin by December 31, 2013, then the
parties agree to discuss in good faith whether to proceed working towards
closing on the Shenandoah Facility or to release each other from any further
obligations with respect to the same.

 

44



--------------------------------------------------------------------------------

Section 18.03 Agreement. Notices. All notices, demands or other communications
given hereunder shall be in writing and shall be sufficiently given if delivered
by courier (including overnight delivery service) or sent by registered or
certified mail, first class, postage prepaid, or by electronic mail or facsimile
(provided that an additional copy is delivered by one of the foregoing methods),
addressed as follows:

 

  (a) If to Transferor:

c/o HR Green, Inc.

8710 Earhart Lane SW

Cedar Rapids, IA 52404

Attn.: Steven R. Heyer

Telecopy No.: (319) 841-4012

Telephone No.: (319) 841-4403

E-Mail: sheyer@hrgreen.com

with a copy to:

c/o HR Green, Inc.

420 N. Front Street, Suite 100

McHenry, IL 60050

Attn.: Scott L. Smith, Esq.

Telecopy No.: (815) 358-0988

Telephone No.: (815) 759-8354

E-Mail: ssmith@hrgreen.com

with a copy to:

Simmons Perrine Moyer Bergman PLC

115 Third Street SE, Suite 1200

Cedar Rapids, IA 52401

Attn.: Kathleen A. Kleiman, Esq.

Telecopy No.: (319) 366-1917

Telephone No.: (319) 896-4027

E-Mail: kkleiman@simmonsperrine.com

 

  (b) If to Transferee, to:

CHT Partners, LP

CNL Center at City Commons

450 South Orange Ave.

Orlando, Florida 32801

Attn.: Joseph T. Johnson, SVP and CFO and

  Holly J. Greer, SVP and General Counsel

Telecopy No.: 407-540- 2544

Telephone No.: 407-540-7618 (Johnson)

  407-540-7546 (Greer)

E-Mail: hgreer@cnl.com

 jjohnson@cnl.com

 

45



--------------------------------------------------------------------------------

with a copy to:

Lowndes, Drosdick, Doster, Kantor & Reed, PA

450 S. Orange Avenue, Suite 800

Orlando, Florida 32801

Attn.: John D. Ruffier, Esq.

Telecopy No.: 407-843-4444

Telephone No.: 407-418-6414

E-Mail: john.ruffier@lowndes-law.com

or such other address as a party may from time to time notify the other party in
writing (as provided above). Any such notice, demand or communication shall be
deemed to have been given (i) if so mailed, as of the close of the fifth
Business Day following the date so mailed, (ii) if delivered by courier, on the
date received and (iii) if sent by facsimile, on the date transmitted if during
normal business hours of the recipient, and otherwise on the next Business Day
of the recipient, in each case as evidenced by receipt by the sending party of
electronic confirmation of successful transmission form the receiving party’s
facsimile machine.

Section 18.04 Entire Agreement. This Agreement, the Access Agreement, the
Exhibits and the other Documents contain the entire understanding among the
parties with respect to the subject matter hereof and are intended to be a full
integration of all prior or contemporaneous agreements, conditions or
undertakings among the parties hereto. There are no promises, agreements,
conditions, undertakings, warranties or representations, oral or written,
express or implied, among the parties with respect to the subject matter hereof
other than as set forth in this Agreement and the Exhibits and other Documents.

Section 18.05 Not Construed Against Drafter. This Agreement has been negotiated
and prepared by the parties and their respective counsel, and should any
provision of this Agreement require judicial interpretation, the court
interpreting or construing the provision shall not apply the rule of
construction that a document is to be construed more strictly against one party.

Section 18.06 Binding Effect; Benefits. Except as otherwise provided herein,
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors or permitted assigns. Except to the
extent specified herein, nothing in this Agreement, express or implied, shall
confer on any person other than the parties hereto and their respective
successors or permitted assigns any rights, remedies, obligations or liabilities
under or by reason of this Agreement.

Section 18.07 Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder may be assigned by any party without the
prior written consent of the other parties, provided that Transferor or
Transferee may assign all of their respective rights under this Agreement to an
Affiliate, provided further that (i) the respective representations and
warranties of Transferor or Transferee hereunder shall be true and correct in
all material respects as applied to the applicable assignee, (ii) both
Transferee or Transferee, as applicable, and the assignee shall execute and
deliver to the other parties hereto a written instrument in form and substance
satisfactory to such parties, in their reasonable discretion, in which
Transferee or Transferee, as applicable, and the assignee agree to be jointly
and severally liable for

 

46



--------------------------------------------------------------------------------

performance of all of the applicable assignee’s obligations under this
Agreement, (iii) Transferee or Transferor, as applicable, and the assignee shall
deliver such other documents and instruments as reasonably requested by the
other parties hereto, including appropriate certified resolutions of the members
or boards of directors of Transferee or Transferor, as applicable, and the
assignee and (iv) Transferor or Transferee, as applicable, shall remain fully
liable for its obligations under this Agreement.

Section 18.08 Governing Law. This Agreement shall in all respects be governed by
and construed in accordance with the laws of the State of Delaware without
regard to its principles of conflicts of laws; provided, however, that
notwithstanding the foregoing, any matters relating to real property shall be
governed by the laws of the State of Iowa.

Section 18.09 Amendments and Waivers. No term or provision of this Agreement may
be amended, waived, discharged or terminated orally, but only by an instrument
in writing signed by the party against whom the enforcement of such amendment,
waiver, discharge or termination is sought. Any waiver shall be effective only
in accordance with its express terms and conditions.

Section 18.10 Severability. Any provision of this Agreement which is
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such unenforceability without invalidating the remaining
provisions hereof, and any such unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. To
the extent permitted by applicable law, the parties hereto hereby waive any
provision of law now or hereafter in effect which renders any provision hereof
unenforceable in any respect.

Section 18.11 Headings. The captions in this Agreement are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

Section 18.12 Counterparts. This Agreement may be executed in any number of
counterparts, and by any party on separate counterparts, each of which shall be
an original, and all of which together shall constitute one and the same
instrument.

Section 18.13 References. All references in this Agreement to Articles and
Sections are to Articles and Sections contained in this Agreement unless a
different document is expressly specified.

Section 18.14 Exhibits. Unless otherwise specified herein, each Exhibit referred
to in this Agreement is attached hereto, and each such Exhibit (other than
Exhibits that are to be separately executed and delivered as Documents) is
hereby incorporated by reference and made a part hereof as if fully set forth
herein.

Section 18.15 Attorneys’ Fees. In the event any party brings an action to
enforce or interpret any of the provisions of this Agreement, the “prevailing
party” in such action shall, in addition to any other recovery, be entitled to
its reasonable attorneys’ fees and expenses arising from such action and any
appeal or any bankruptcy action related thereto, whether or not such matter
proceeds to court. For purposes of this Agreement, “prevailing party” shall
mean, in the case of a Person asserting a claim, such Person is successful in
obtaining substantially all of the relief sought, and in the case of a Person
defending against or responding to a claim, such Person is successful in denying
substantially all of the relief sought.

 

47



--------------------------------------------------------------------------------

Section 18.16 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN
ANY PROCEEDINGS BROUGHT BY ANY OTHER PARTY IN CONNECTION WITH ANY MATTER ARISING
OUT OF OR IN ANY WAY CONNECTED WITH THE TRANSACTION, THIS AGREEMENT, SELLER’S
INTEREST, THE FACILITIES OR THE RELATIONSHIP OF THE PARTIES HEREUNDER. THE
PROVISIONS OF THIS SECTION SHALL SURVIVE EACH CLOSING (AND NOT BE MERGED
THEREIN) OR ANY EARLIER TERMINATION OF THIS AGREEMENT.

Section 18.17 Facsimile and PDF Signatures. Signatures to this Agreement
transmitted by telecopy or by electronic mail in PDF format shall be valid and
effective to bind the party so signing. Each party agrees to promptly deliver an
execution original to this Agreement with its actual signature to the other
parties, but a failure to do so shall not affect the enforceability of this
Agreement, it being expressly agreed that each party to this Agreement shall be
bound by its own telecopied signature or signature transmitted by electronic
mail in PDF format and shall accept the telecopied signature or signature
transmitted by electronic mail in PDF format of each other party to this
Agreement.

Section 18.18 Informational Meetings. Transferor and Transferee each agree to
hold meetings with the other party at reasonable times and upon reasonable
notice to review and discuss the status of this Agreement and the Refinancing.
Such meetings shall be held at the corporate headquarters of Transferor or
Transferee or by telephone, as agreed to by the parties.

[SIGNATURES FOLLOW ON NEXT PAGE]

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first written above.

 

TRANSFEROR: GCI DEVELOPMENT, LLC, an Iowa limited liability company By:  

/s/ Steven R. Heyer

Name:  

Steven R. Heyer

Title:  

President

 

TRANSFEREE: CHT PARTNERS, LP, a Delaware limited partnership By:   CHT GP, LLC,
a Delaware limited liability company, its general partner By:   CNL Healthcare
Trust, Inc., a Maryland corporation, managing member of general partner By:  

/s/ Holly J. Greer

Name: Holly J. Greer Title: Senior Vice President



--------------------------------------------------------------------------------

Executed for the purpose of acknowledging and agreeing to the obligations of the
Escrow Agent hereunder:

 

ESCROW AGENT FIRST AMERICAN TITLE INSURANCE COMPANY By:  

/s/ Keren Marti

Name:  

Keren Marti

Title:  

Vice President